UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 11-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the fiscal year ended December 30, 2006 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the transition period from to Commission file number 1-12626 A. Full Title of the plan and the address of the plan, if different from that of the issuer named below: EASTMAN INVESTMENT AND EMPLOYEE STOCK OWNERSHIP PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: EASTMAN CHEMICAL COMPANY 200 S. Wilcox Drive Kingsport, Tennessee37660 Eastman Investment and Employee Stock Ownership Plan Table of Contents Report of Independent Registered Public Accounting Firm 3 Basic Financial Statements: Statements of Net Assets Available for Benefits 4 Statements of Changes in Net Assets Available for Benefits 5 Notes to Financial Statements 6 – 18 Additional Information (Note A): 20 Schedule of Assets (Held at End of Year) Signatures 41 Exhibits 42 Note A: Other supplemental schedules required by Section 2520.10310 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 (“ERISA”) have been omitted because they are not applicable. Report of Independent Registered Public Accounting Firm Tothe Participants and Administrator of Eastman Investment and Employee Stock Ownership Plan In our opinion, the accompanying statements of net assets available for benefits and the related statements of changes in net assets available for benefits present fairly, in all material respects, the net assets available for benefits of Eastman Investment and Employee Stock Ownership Plan(the “Plan”) atDecember 30, 2006and 2005, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. As discussed in Note 1, effective for plan years ended after December 15, 2006, FASB Staff Position Nos. AAG INV-1 and SOP 94-4-1, Reporting of Fully Benefit-Responsive Investment Contracts Held by Certain Investment Companies Subject to AICPA Investment Company Audit Guide and Defined Contribution Health and Welfare and Pension Plans, was required to be implemented. Therefore the presentation of the 2005 and 2006 financial statement amounts include the presentation of fair value with an adjustment to contract value for such investments. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental Schedule of Assets (Held at End of Year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Philadelphia, Pennsylvania June 21, 2007 3 Eastman Investment and Employee Stock Ownership Plan Statements of Net Assets Available for Benefits December 30, 2006 and 2005 (in thousands) 2006 2005 Non- Non- Participant participant Participant participant Directed Directed Total Directed Directed Total Assets Investments at fair value $ 1,379,245 $ 102,961 $ 1,482,206 $ 1,336,472 $ 103,426 $ 1,439,898 Receivables: Sponsor contributions 31,009 3,382 34,391 29,152 3,647 32,799 Other 1,394 802 2,196 1,791 897 2,688 Total assets 1,411,648 107,145 1,518,793 1,367,415 107,970 1,475,385 Liabilities Accrued expenses 13 16 29 14 15 29 Other liabilities 545 879 1,424 26 954 980 Total liabilities 558 895 1,453 40 969 1,009 Adjustment from fair value to contract value for fully benefit-responsive investment contracts 5,554 5,554 6,701 6,701 Net assets available for plan benefits $ 1,416,644 $ 106,250 $ 1,522,894 $ 1,374,076 $ 107,001 $ 1,481,077 The accompanying notes are an integral part of these financial statements. 4 Eastman Investment and Employee Stock Ownership Plan Statements of Changes in Net Assets Available for Benefits For the Years Ended December 30, 2006 and 2005 (in thousands) 2006 2005 Non- Non- Participant participant Participant participant Directed Directed Total Directed Directed Total Additions to net assets: Investment income (loss) Interest $ 26,592 $ $ 26,592 $ 28,253 $ $ 28,253 Dividends 58,845 3,324 62,169 20,766 3,781 24,547 Net appreciation (depreciation) in fair value of investments 27,345 14,469 41,814 26,930 (12,407) 14,523 Net investment gain (loss) 112,782 17,792 130,575 75,949 (8,626) 67,323 Participant contributions 69,396 69,396 67,917 67,917 Plan Sponsor contributions 31,009 3,382 34,391 29,152 3,647 32,799 Interfund transfers 17,269 (17,269) 15,882 (15,882) Total additions 230,456 3,906 234,362 188,900 (20,861) 168,039 Deductions from net assets: Distributions to and withdrawals by participants 187,168 5,213 192,381 108,313 5,487 113,800 Loan transfers, net 556 (556) 364 (364) Administrative expenses 164 164 137 137 Total deductions 187,888 4,657 192,545 108,814 5,123 113,937 Net increase (decrease) in net assets 42,568 (751) 41,817 80,086 (25,984) 54,102 Net assets available for plan benefits at beginning of year 1,374,076 107,001 1,481,077 1,293,990 132,985 1,426,975 Net assets available for plan benefits at end of year $ 1,416,644 $ 106,250 $ 1,522,894 $ 1,374,076 $ 107,001 $ 1,481,077 The accompanying notes are an integral part of these financial statements. 5 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements 1. DESCRIPTION OF PLAN The Eastman Investment and Employee Stock Ownership Plan (the “Plan”) is a defined contribution plan of a controlled group of corporations consisting of Eastman Chemical Company and certain of its wholly-owned subsidiaries operating in the United States (“Eastman”, the “Company” or the "Plan Sponsor”).The Plan is organized pursuant to Sections 401(a) and (k) and Section 4975(e) (7) of the Internal Revenue Code.All United States employees of Eastman, with the exception of certain limited service and special program employees, and employees covered by a collective bargaining agreement with the Company, unless the collective bargaining agreement or the Plan specifically provides for participation, are eligible to participate in the Plan on their first day of employment with Eastman.The Plan was adopted by Eastman, the Plan Sponsor, on January 1, 1994 and is subject to the Employee Retirement Income Security Act of 1974 (“ERISA”).The Plan is administered by the Investment Plan Committee (“IPCO”), which is the Plan Administrator and is comprised of Eastman employees.The Plan has trusts which are administered by the Fidelity Management Trust Company (the “Trustee”).The trusts include the Eastman Chemical Trust and the ESOP Trust.Since the inception of the Plan, money in the forfeiture account has been used both to offset future Company contributions and for various administrative expenses of the Plan. The balance of the forfeiture account at December 30, 2006 and 2005 was immaterial. For additional information regarding the Plan, see the complete Plan documents. Contributions and vesting Contributions to the Plan are made through two separate provisions: (a) deferral of qualifying compensation and (b) contributions by the Plan Sponsor of cash or its common stock to the ESOP Fund as determined by the Compensation and Management Development Committee of the Board of Directors of Eastman. The Plan includes a salary reduction provision allowing eligible employees to defer up to 40% of qualifying compensation, as defined in the Plan, up to the statutory limit of $15,000 and $14,000 for 2006 and 2005, respectively, as permitted by the Internal Revenue Code.For the catch-up salary deferral, an eligible employee who has attained age 50 before the close of the calendar year was allowed to defer up to 35% of qualifying compensation, as defined in the Plan, for 2006 and 2005 up to certain Internal Revenue Code limitations.Plan Sponsor contributions are also subject to certain other limitations.Participants’ salary deferrals are contributed to the Plan by Eastman on behalf of theparticipants.The Plan’s Trustee invests amounts contributed to the Plan, as designated by the participant, in common stock of Eastman, various growth and income mutual funds, and/or interest in a guaranteed investment contract fund (see Note 5).Generally, participants may transfer amounts among the funds on any business day.Additionally, participants may diversify amounts from their ESOP Fund account within the Plan (see Note 8).Each participant is at all times 100% vested in their account, with the exception of amounts transferred from other plans, which continue to be subject to the former plans’ vesting requirements.The Plan requires for the Retirement Savings Contribution (“RSC”) to be contributed either to the ESOP Fund for employees’ first five RSC contributions or into other Plan funds, as directed by the participant, for participants with more than five RSC contributions.For participants with more than five RSC contributions, the RSC is allocated to participant-directed funds in accordance with each participant’s investment elections at such time as the RSC is made. 6 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements Plan Sponsor contributions may be paid at any time during the plan year and subsequent to such plan year through the due date for filing the Company's federal income tax return, including any extensions. Contributions may be paid to the ESOP Fund in cash or shares of Eastman common stock and are deposited in the Company contribution account.Allocations to the participants' accounts from the Company contribution account will be made each plan year to participants who are eligible employees on the date designated by the Company.Participants are not permitted to make contributions to the ESOP Fund and are 100% vested in their account balance at all times. Employees may elect to transfer, into any of the Plan's fund options, balances received from (1) lump sum payouts from the Eastman Retirement Assistance Plan, a qualified defined benefit plan also sponsored by Eastman Chemical Company, (2) a former employer’s 401(a) and 401(k) plan, or (3) an employee’s individual retirement account containing amounts received from a qualified defined contribution plan under Section 401(a) and 401(k) of the Internal Revenue Code.All rollover contributions into the Plan must meet the applicable Internal Revenue Service requirements. Loans The Investment Plan Committee ("IPCO") may grant a loan of at least $1,000 to a participant provided that the aggregate of the participants’ loans outstanding does not exceed the lesser of (i) $50,000 reduced by the excess, if any, of (a) the participant’s highest outstanding loan balance from the preceding 12 months over (b) the outstanding total loan balance of loans from the Plan on the date on which the loan was made, or (ii) 50% of the non-forfeitable portion of the participant’s account, excluding amounts in a participant’s ESOP Fund account.In accordance with the Plan provisions, the rate of interest on new participant loans approximates current market rates.The term of any loan is determined by IPCO and shall not exceed five years.Loans transferred to the Plan from the Hercules Incorporated Savings and Investment Plan, the ABCO Industries, Inc. 401(k) Profit Sharing Plan, and the Eastman Resins, Inc. Employees’ Growth Sharing Plan carry terms applicable under those Plans.At December 30, 2006, $29.5 million in loans were outstanding for terms of 3 to 122 months and interest rates ranging from 4% to 10.50%.At December 30, 2005, $28.9 million in loans were outstanding for terms from 3 to 123 months and interest rates ranging from 4% to 10.50%. Distributions Distributions from the Plan require the approval of IPCO or its designee and are made under the following circumstances: · Upon attaining age 59½, a participant may elect to receive a lump sum cash distribution of their total or partial account value while still actively employed. · Upon separation of service from Eastman for any reason except death, the full value of a participant’s account is distributed in a lump sum payment for those participants who are not retirement-eligible and the participant account value is less than or equal to $1,000.Separated participants with accounts in excess of $1,000 or who are retirement-eligible may elect either (i) to defer distribution until a later date but, in no event, later than April 1 of the calendar year following the year a participant attains age 70½ or (ii) immediate lump-sum distribution of the participant’s account or, at the election of the participant, distributions in monthly or annual installments.Participants in the Eastman Stock Fund or ESOP Fund may elect a lump sum distribution in Eastman common stock. 7 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements · In the event of death, the value of a participant’s account is paid in a lump sum if the designated beneficiary is not the surviving spouse or if the account value is less than or equal to $5,000.If the beneficiary is a surviving spouse and the participant account value exceeds $5,000, payment will be made in a either lump-sum amount or, at the election of the surviving spouse, in monthly or annual installments. · Distributions to participants shall commence in the year following the year a participant attains age 70½, unless the participant has terminated his or her service with the Company. · Approval of hardship withdrawals will only be granted in order to meet obligations relating to the payment of substantial out-of-pocket medical expenses, the purchase of a primary residence, the payment of tuition or other post-secondary educational expenses, or payments to prevent eviction or foreclosure.Hardship withdrawals may not exceed the value of the participant’s accounts in the Plan on the date of withdrawal. · The Trustee is authorized to honor qualified domestic relation orders issued and served in accordance with Section 414(p) of the Internal Revenue Code. · Effective March 28, 2005 the Plan was amended to lower the involuntary cash out limit from $5,000 to $1,000 for the majority of plan participants. Dividends attributable to the ESOP Fund IPCO may direct that Eastman common stock dividends attributable to the non-participant directed ESOP Fund be (a) allocated to the accounts of participants, (b) paid in cash to the participants on a nondiscriminatory basis, or (c) paid by the Company directly to participants.Alternatively, dividends received from Eastman common stock maintained in the Loan Suspense Account may be applied to reduce the related loan balance. Investment of ESOP Fund Assets ESOP Fund assets are invested primarily in Eastman common stock. However, at IPCO's discretion, funds may also be invested in other securities or held in cash. Investment assets can be acquired by the ESOP Fund in three ways: · The Company may make a direct contribution of cash to the ESOP Fund, which would then be used to purchase Eastman common stock or other securities. · The Company may contribute shares of Eastman common stock directly to the ESOP Fund. · The Company may direct the Trustee to obtain a loan to purchase securities (i.e., leveraged ESOP).Until the loan is repaid, securities acquired with the respective loan process are not available to be allocated to participants' accounts and are maintained in a "Loan Suspense Account".On the last day of each plan year, a proportionate share of securities relating to loan amounts which have been repaid will be transferred out of the Loan Suspense Account and allocated to the accounts of ESOP Fund participants.The ESOP Fund currently is not a leveraged ESOP. 8 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements Allocations to participants' ESOP Fund accounts Separate participant accounts are established to reflect each participant's interest in the ESOP Fund and are maintained under the unit value method of accounting.The ESOP Fund account maintained for each participant consists of: · Plan Sponsor contributions made or invested in shares of Eastman common stock. · Shares of Eastman common stock purchased with assets transferred to the ESOP Fund pursuant to the spin-off from Eastman Kodak Company and/or acquired with the proceeds of a loan released from the Loan Suspense Account. · An allocable share of short-term interest and money market funds held in the ESOP Fund for purposes of payment of expenses and similar purposes. · After-tax contributions transferred to the ESOP Fund pursuant to the spin-off from Eastman Kodak Company (such after-tax contributions are no longer permitted under the ESOP provisions). The number of units allocated to a participant's account in any year is based on the ratio of the participant's compensation to the total compensation of all eligible employees entitled to share in the allocation for that plan year.In any year in which a Company contribution is made, a participant's allocation will not be less than one share of stock. Federal law limits the total annual contributions that may be made on a participant's behalf to all defined contribution and defined benefit plans offered by the Company.Participants will be notified if their total annual contribution is limited by this legal maximum. Actions taken in connection with the completion of certain corporate transactions On or about August 1, 2004, the Company completed the sale of certain businesses and product lines in its coatings, adhesives, specialty polymers and inks ("CASPI") segment, including ABCO Industries, Inc. ("ABCO") and Eastman Resins, Inc. ("Resins") to Apollo Management, L.P. ("Apollo"), a private investment firm.In connection with this sale, on August 1, 2004, the Company fully vested each participant employed by (i) ABCO in his ABCO Employer Contribution Account, and (ii) Resins in his Resins Profit Sharing Account.The ABCO Employer Contribution Account and the Resins Profit Sharing Accounts held assets transferred to the Plan in connection with prior plan mergers.In February 2005, the Company made a contribution to the account of each participant, whose employment was terminated in connection with the sale of certain portions of the CASPI segment to Apollo, equal to 5% of the compensation paid to each participant for the period January 1, 2004 through July 31, 2004. During 2005, the Company closed the operations of Cendian Corporation. The subsidiary's 401(k) plan was merged into the Plan on October 25, 2005. The assets of Cendian plan are included in the contributions total to the sum of $5.1 million. 9 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements In the fourth quarter of 2006, the Company sold its Batesville, Arkansas manufacturing facility and related assets in its performance chemicals and intermediates segment and also its polyethylene-related assets at the Longview, Texas facility in the performance polymers and CASPI segment. In February 2007, the Company made a discretionary contribution to the account of each participant whose employment was terminated in connection with these sales equal to 5% of the compensation paid to each participant for the period January 1, 2006 to the dates of the respective sales. On or after January 1, 2007, each eligible employee hired by the Company will, in addition to the RSC, be automatically enrolled as a participant in the Eastman Investment Plan ("EIP") portion of the Plan. The participants will be deemed to have elected to defer 3% of their qualifying compensation to the EIP portion of the Plan, unless they affirmatively decline or they elect to contribute a percentage other than 3%. Each participant will also be eligible to receive a matching contribution from the Company equal to 50% of the first 7% of their pay that they contribute to the Plan. New accounting pronouncements As of December 30, 2006, the Plan adopted Financial Accounting Standards Board ("FASB") Staff Position FSP AAG INV-1 and Statement of Position No. 94-4-1, Reporting of Fully Benefit-Responsive Investment Contracts Held by Certain Investment Companies Subject to the AICPA Investment Company Guide and Defined-Contribution Health and Welfare and Pension Plans ("the FSP"). The FSP requires the Statement of Net Assets Available for Benefits present the fair value of the Plan's investments as well as the adjustment from fair value to contract value for the fully benefit-responsive investment contracts. The Statement of Changes in Net Assets Available for Benefits is prepared on a contract value basis for the fully benefit-responsive investment contracts. The FSP was applied retroactively to the prior period presented on the Statement of Net Assets Available for Benefits as of December 30, 2005. In September 2006, the FASB issued Statement of Financial Accounting Standards No.157 ("SFAS 157"), Fair Value Measurements. SFAS 157 establishes a single authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurement. SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007. The Plan does not believe the adoption of SFAS 157 will have a material impact on the financial statements. 2. SUMMARY OF ACCOUNTING POLICIES The following accounting policies, which conform to accounting principles generally accepted in the United States of America, have been used consistently in the preparation of the Plan’s financial statements, other than the adoption of the FSP described in Note 1. Basis of accounting The Plan’s financial statements are prepared on the accrual basis of accounting. 10 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosures of contingent assets and liabilities.Actual results could differ from those estimates. Investment policy and valuation For investments in the ESOP fund and the Eastman Stock Fund, the Trustee may keep any portion of participant and Plan Sponsor contributions temporarily in cash or liquid investments as it may deem advisable.All dividends, interest or gains derived from investment in each fund are reinvested in the respective fund by the Trustee. The Trustee has determined the market values of each fund as of December 30, 2006 and 2005.Such market values equal the aggregate of the closing prices of the securities held in each fund on December 30, 2006 and 2005 as reported by national exchanges, if available, or otherwise in good faith by the Trustee, plus cash, interest, dividends and such other sums received and accrued but not yet invested. The Managed Income Fund is reported at fair value as determined by the contract issuers.The Managed Income Fund is comprised of synthetic guaranteed investment contracts that include interests in commingled trusts or individual fixed income securities that are held in trust for the Plan.The Plan then enters into a benefit responsive wrapper contract with a third party such as a financial institution or an insurance company which guarantees the Plan a specific value and rate of return.The underlying securities are valued at quoted market prices.The wrap contracts are valued using the market value method. (See Note 6) The Plan presents in the statement of changes in net assets available for benefits the net appreciation (depreciation) in the fair value of its investments which consists of the realized gains or losses and the unrealized appreciation (depreciation) on those investments. Purchases and sales of investments are recorded on a trade-date basis. Interest income is accrued when earned.Dividend income is recorded at the ex-dividend date. Risks and Uncertainties Investment securities are exposed to various risks, such as interest rate risk, market risk, and credit risk. Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participant account balances and the amounts reported in the financial statements. Payments to participants Benefits payments to participants are recorded when paid. 11 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements 3. CONTRIBUTIONS Participant contributions represent qualifying compensation and other qualifying employee bonuses withheld from participating employees by Eastman and contributed to the Plan. Contributions are invested in the Plan’s funds as directed by the participants, with the exception of the ESOP Fund, subject to ERISA funding limitations.The Plan has accrued sponsor contributions for participant-directed funds of $31.0 million and $29.1 million, and for the non-participant-directed ESOP Fund of $3.4 million and $3.6 million at December 30, 2006 and 2005, respectively. 4. LOANS TO PARTICIPANTS The Plan Trustee makes loans to participants in accordance with Plan provisions.Loans made are accounted for as a transfer from the fund directed by the participant to the Loan Fund.The principal portion of loan repayments reduces the Loan Fund receivable.The principal and interest repaid are directed to funds to which the participant’s current contributions are directed; the principal is accounted for as a transfer and the interest accounted for as income in the fund to which the participant’s current contributions are directed.The Loan Fund’s net assets and other changes in net assets are included in the participant-directed funds in the Statements of Net Assets and Changes in Net Assets Available for Benefits, respectively. Unless otherwise specified by the participant, loan proceeds will be withdrawn from the investment funds on a pro-rata basis.Outstanding loans at December 30, 2006 and 2005 were approximately $29.5 million and $28.9 million, respectively.Interest income earned on loans to participants is credited directly to the participants' accounts and was approximately $2.0 million and $1.6 million for 2006 and 2005. 5. INVESTMENTS At December 30, 2006 and 2005, the Plan's assets were invested in an investment contract fund (see Note 6), mutual funds, and in Eastman Chemical Company common stock.Subject to certain limitations, participants are provided the option of directing their contributions among these investment options. The Plan also holds an interest in the non-participant directed Eastman ESOP Fund, which invests in Eastman Chemical Company common stock and short-term interest funds. The Trustee manages investments in all funds.The following investment options, which invest primarily in common stock of the Plan sponsor, were available to participants in both 2006 and 2005: Eastman Stock Fund This participant-directed fund consists primarily of Eastman Class A common stock. Purchases and sales of Eastman stock are generally made on the open market on behalf of and as elected by Plan participants. During 2006, the Trustee purchased 1,087,600 shares of Eastman stock for the fund at an average price of $51.71 per share, and sold 1,552,000 shares of Eastman stock for the fund at an average price of $54.80 per share. During 2005, the Trustee purchased 1,460,100 shares of Eastman stock for the fund at an average price of $54.03 per share and sold 1,315,900 shares at an average price of $55.98 per share. Dividends paid from the Eastman Stock Fund totaled $2.5 million and $2.7 million in 2006 and 2005, respectively. 12 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements Eastman ESOP Fund This non-participant directed fund consists primarily of Eastman Class A common stock.Purchases and sales of Eastman stock are generally made on the open market, on behalf of its participants and as directed by the Plan’s guidelines. During 2006, the Trustee purchased 63,800 shares of Eastman stock for the fund at an average price of $50.90 per share, and sold 311,700 shares of Eastman stock for the fund at an average price of $55.52 per share.During 2005, the Trustee purchased 74,000 shares of Eastman stock for the fund at an average price of $56.48 per share, and sold 290,400 shares at an average price of $55.85 per share. At December 30, 2006 and 2005, the following investments represented 5% or greater of ending net assets, (in thousands): 2006 Shares Fair value Eastman Chemical Company Common Stock, 7,316 $ 102,961 Non Participant Directed Fidelity Magellan® Fund 908 81,298 Fidelity Contrafund 2,005 130,694 2005 Shares Fair value Eastman Chemical Company Common Stock, 8,420 $ 103,426 Non Participant Directed Eastman Chemical Company Common Stock, 6,642 78,752 Participant Directed Fidelity Magellan® Fund 824 87,740 Fidelity Contrafund 1,881 121,797 During 2006 and 2005, the Plan’s investments (including investments bought, sold and held during the year) appreciated in value by $41.8 million and $14.5 million, respectively, as follows (in thousands): Net Appreciation (Depreciation) 2006 2005 Eastman Chemical Company Common Stock,Non Participant Directed $ 14,469 $ (12,407) Eastman Chemical Company Common Stock,Participant Directed 13,930 31,481 Mutual Funds 13,415 (4,551) Total $ 41,814 $ 14,523 13 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements 6. INSURANCE CONTRACTS The Plan holds an interest in the Managed Income Fund (the "Fund"), which invests in guaranteed investment contracts ("GICs"), which are contracts between an insurance company and the Fund that provide for guaranteed returns on principal amounts invested over various periods of time. This participant-directed fund also invests in synthetic GICs.The term “synthetic” investment contract is used to describe a variety of investment contracts under which a Plan retains ownership of the invested assets, or owns units of an account or trust which holds the invested assets. A “synthetic” investment contract, also referred to as a “wrap” contract, is negotiated with an independent financial institution. Under the terms of these investment contracts, the contract issuer ensures the Plan’s ability to pay eligible employee benefits at book value. The investment performance of a synthetic investment contract may be a function of the investment performance of the invested assets. A wrap contract is an agreement by another party, such as a bank or insurer, to make payments to the Fund in certain circumstances. Wrap contracts are designed to allow a stable value fund, such as the Fund, to maintain a constant net asset value ("NAV") and to protect the Fund in extreme circumstances. In a typical wrap contract, the wrap issuer agrees to pay the Fund the difference between the contract value and the market value of the covered assets once the market value has been totally exhausted. Though relatively unlikely, this could happen if the Fund experiences significant redemptions (redemption of most of the Fund’s shares) during a time when the market value of the Fund’s covered assets is below their contract value, and market value is ultimately reduced to zero. If that occurs, the wrap issuer agrees to pay the Fund an amount sufficient to cover shareholder redemptions and certain other payments (such as fund expenses), provided all the terms of the wrap contract have been met. Purchasing wrap contracts is similar to buying insurance, in that the Fund pays a relatively small amount to protect against a relatively unlikely event (the redemption of most of the shares of the Fund). Fees the Fund pays for wrap contracts are a component of the Fund’s expenses. In selecting wrap issuers, Fidelity Management Trust Company (“FMTC”), as investment manager of all or a portion of the Fund, analyzes the proposed terms of the wrap contract and the credit quality of the wrap issuer. Other factors, including the availability of wrap contracts under certain market or competitive conditions, may affect the number of wrap issuers and the terms of the wrap contracts held by the Fund. The Fund may agree to additional limitations on its investments as a condition of the wrap contracts. These may include maximum duration limits, minimum credit standards, and diversification requirements. Generally, as long as the Fund is in compliance with the conditions of its wrap contracts, it may buy and sell covered assets without impacting the contract value of the covered assets. However, a wrap issuer may require that the Fund invest entirely in cash or cash equivalents under certain conditions. FMTC normally purchases wrap contracts from issuers rated in the top three long-term categories (A- or the equivalent and above) by any one of the nationally recognized statistical rating organizations.Although FMTC typically enters into wrap contracts with multiple parties, it may have a single wrap issuer for all of the Fund’s covered assets. FMTC may terminate and replace wrap contracts under various circumstances, including when there is a default by the wrap issuer. 14 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements FMTC purchases wrap contracts for the Fund with the aim of maintaining the contract value of the Fund’s bond investments. FMTC invests the Fund’s assets consistent with the terms of the wrap contracts and the Fund’s investment guidelines. As a target, FMTC expects a substantial percentage (up to 99%) of the Fund’s assets to be covered by wrap contracts, although FMTC may change this target from time to time. Assets not covered by wrap contracts will generally be invested in money market instruments and cash equivalents to provide necessary liquidity for participant withdrawals and exchanges. Wrap contracts accrue interest using a formula called the “crediting rate.” Wrap contracts use the crediting rate formula to convert market value changes in the covered assets into income distributions in order to minimize the difference between the market and contract value of the covered assets over time. Using the crediting rate formula, an estimated future market value is calculated by compounding the Fund’s current market value at the Fund’s current yield to maturity for a period equal to the Fund’s duration.The crediting rate is the discount rate that equates that estimated future market value with the Fund’s current contract value. Crediting rates are reset quarterly. The wrap contracts provide a guarantee that the crediting rate will not fall below 0%. The crediting rate, and hence the Fund’s return, may be affected by many factors, including purchases and redemptions by shareholders. The precise impact on the Fund depends on whether the market value of the covered assets is higher or lower than the contract value of those assets. If the market value of the covered assets is higher than their contract value, the crediting rate will ordinarily be higher than the yield ofthe covered assets. Under these circumstances, cash from new investors will tend to lower the crediting rate and the Fund’s return, and redemptions by existing shareholders will tend to increase the crediting rate and the Fund’s return. If the market value of the covered assets is lower than their contract value, the crediting rate will ordinarily be lower than the yield of the covered assets. When market value is lower than contract value, the Fund will have, for example, less than $10.00 in cash and bonds for every $10.00 in NAV. Under these circumstances, cash from new investors will tend to increase the market value attributed to the covered assets and to increase the crediting rate and the Fund’s return. Redemptions by existing shareholders will have the opposite effect, and will tend to reduce the market value attributed to remaining covered assets and to reduce the crediting rate and the Fund’s return. Generally, the market value of covered assets will tend to be higher than contract value after interest rates have fallen due to higher bond prices. Conversely, the market value of covered assets will tend to be lower than their contract value after interest rates have risen due to lower bond prices. If the Fund experiences significant redemptions when the market value is below the contract value, the Fund’s yield may be reduced significantly, to a level that is not competitive with other investment options. This may result in additional redemptions, which would tend to lower the crediting rate further. If redemptions continued, the Fund’s yield could be reduced to zero. If redemptions continued thereafter, the Fund might have insufficient assets to meet redemption requests, at which point the Fund would require payments from the wrap issuer to pay further shareholder redemptions. The Fund and the wrap contracts purchased by the Fund are designed to pay all participant-initiated transactions at contract value. Participant-initiated transactions are those transactions allowed by the underlying defined contribution plan (typically this would include withdrawals for benefits, loans, or transfers to non-competing funds within the Plan). However, the wrap contracts limit the ability of the Fund to transact at contract value upon the occurrence of certain events. These events include: 15 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements · The Plan’s failure to qualify under Section 401(a) or Section 401(k) of the Internal Revenue Code. · The establishment of a defined contribution plan that competes with the Plan for employee contributions. · Any substantive modification of the Plan or the administration of the Plan that is not consented to by the wrap issuer. · Complete or partial termination of the Plan. · Any change in law, regulation or administrative ruling applicable to the Plan that could have a material adverse effect on the Fund's cash flow. · Merger or consolidation of the Plan with another plan, the transfer of Plan assets to another plan, or the sale, spin-off or merger of a subsidiary or division of the Plan Sponsor. · Any communication given to participants by the Plan Sponsor or any other Plan fiduciary that is designed to induce or influence participants not to invest in the Fund or to transfer assets out of the Fund. · Exclusion of a group of previously eligible employees from eligibility in the Plan. · Any early retirement program, group termination, group layoff, facility closing, or similar program. · Any transfer of assets from the Fund directly to a competing option. At this time, the occurrence of any of these events is not considered probable by IPCO. The Fund is unlikely to be able to maintain a stable NAV if, for any reason, it cannot obtain or maintain wrap contracts covering its entire short-term bond portfolio. This could result from the Fund’s inability to promptly find a replacement wrap contract with comparable terms following termination of a wrap contract. FMTC will attempt to assess the credit quality of wrap issuers, but there is no guarantee as to the financial condition of a wrap issuer. Wrap contracts are nontransferable and have no trading market. There are a limited number of wrap issuers. The Fund may lose the benefit of wrap contracts on any portion of its assets that are in default in excess of a certain percentage of Fund assets (e.g., 5%). In the event that wrap contracts fail to perform as intended, the Fund’s NAV may decline if the market value of its covered assets is lower than their contract value. A wrap issuer may terminate a wrap contract at any time. In the event that the market value of the Fund’s covered assets is below their contract value at the time of such termination, FMTC may elect to keep the wrap contract in place until such time as the market value of the Fund’s covered assets is equal to their contract value. A wrap issuer may also terminate a wrap contract if FMTC’s investment management authority over the Fund is limited or terminated as well as if all of the terms of the wrap contract fail to be met. In the event that the market value of the Fund’s covered assets is below their contract value at the time of such termination, the terminating wrap provider would not be required to make a payment to the Fund. Average yields: December 30, 2006 December 30, 2005 Based on actual earnings 4.96% 4.90% Based on interest rate credited to participants 4.37% 4.04% 16 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements The weighted average crediting interest rate for the fund was 4.32% and 3.95% at December 30, 2006 and 2005 respectively. The value of the Fund reflected in these financial statements is based upon the principal invested and the interest credited. The fair value of the Fund, by investment type, as of December 30, 2006 and 2005 was as follows: (in thousands) December 30, 2006 December 30, 2005 Security backed investments: Underlying assets at fair value $ 601,724 $ 623,499 Wrap contracts 5,554 6,701 Total contract value $ 607,278 $ 630,200 7. OTHER RECEIVABLES Other receivables in the amount of $2.2 million and $2.7 million at December 30, 2006 and 2005, respectively represent interest and dividends receivable, as well as receivables from the sale of stock. 8. DIVERSIFICATION FROM ESOP FUND Active or retired employees of the Company are eligible to diversify funds held in their ESOP Fund account.Effective July 2003, a participant may direct that all or any portion of his ESOP Fund account be transferred to other funds in the Plan without restrictions. During 2006 and 2005, $13.9 million and $12.1 million, respectively, were transferred from the ESOP Fund within the Plan in connection with this program. 9. PLAN TERMINATION Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA.In the event of termination, participant accounts will be distributed to individual participants in accordance with the Plan document and ERISA provisions. 10. FEDERAL INCOME TAX STATUS The Plan obtained its latest determination letter in May 2003, in which the Internal Revenue Service stated that the Plan is in compliance with the applicable requirements of the Internal Revenue Code.The Plan Administrator believes the Plan qualifies and operates in compliance with the applicable requirements of the Internal Revenue Code.Therefore, no provision for income taxes has been included in the Plan’s financial statements. 17 Eastman Investment and Employee Stock Ownership Plan Notes to Financial Statements 11. PLAN EXPENSES Reasonable expenses of administering the Plan, unless paid by the Company, shall be paid by the Plan.For both 2006 and 2005, trustee fees associated with the Eastman Stock Fund and the Eastman ESOP Fund were paid with assets of those individual funds. Brokerage fees, transfer taxes, investment fees and other expenses incident to the purchase and sale of securities and investments shall be included in the cost of such securities or investments or deducted from the sales proceeds, as the case may be. Loan administration fees are deducted quarterly from the accounts of participants with outstanding loan balances.Loan origination fees are deducted from the participants account at the inception of the loan.For 2006 and 2005, the Company paid all other expenses of the Plan related to plan oversight and administration, including auditing fees. 12. RELATED PARTIES Certain plan investments are shares of mutual funds managed by Fidelity Management Trust Company, (“FMTC”).FMTC is the trustee as defined by the Plan and, therefore, these transactions qualify as party-in-interest transactions, which are exempt from prohibited transaction rules.The Plan also invests in the common stock of the Plan Sponsor as well as loans to Plan participants, both of which qualify as parties-in-interest to the Plan and are exempt from prohibited transaction rules. 13. RECONCILIATION OF FINANCIAL STATEMENTS TO FORM 5500 (in thousands) December 30, 2006 December 30, 2005 Investments at fair value $ 1,482,206 $ 1,439,898 Adjustment from fair value to contract value for full benefit-responsive investment contracts 5,554 6,701 Total investments per Form 5500 $ 1,487,760 $ 1,446,599 18 Supplemental Schedule 19 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 30, 2006 (in thousands) (a) (b)Identity of issue, borrower, lessor, or similar party (c)Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e) Current Value * Eastman Chemical Company Common stock, Participant directed, 4,515 shares ** 61,077 * Fidelity Management Trust Company Interest Bearing Cash, Participant directed ** 806 * Eastman Chemical Company Common stock,Non Participant directed, 7,316 shares 90,099 101,667 * Fidelity Management Trust Company Interest Bearing Cash, Non Participant directed 1,294 1,294 * Fidelity Fund Registered Investment Company, 1,264 shares ** 45,297 * Fidelity Puritan Fund Registered Investment Company, 2,841 shares ** 56,727 * Fidelity Magellan Fund Registered Investment Company, 908 shares ** 81,298 * Fidelity Contrafund Registered Investment Company, 2,005 shares ** 130,694 * Fidelity Spartan U.S. Equity Index Portfolio Registered Investment Company, 783 shares ** 39,286 * Fidelity International Discovery Fund Registered Investment Company, 1,592 shares ** 60,385 * Fidelity Blue Chip Growth Fund Registered Investment Company, 320 shares ** 14,195 * Fidelity Freedom Income Fund Registered Investment Company, 171 shares ** 1,969 * Fidelity Freedom 2000 Fund Registered Investment Company, 114 shares ** 1,418 * Fidelity Freedom 2010 Fund Registered Investment Company, 824 shares ** 12,053 * Fidelity Freedom 2020 Fund Registered Investment Company, 1,006 shares ** 15,631 * Fidelity Freedom 2030 Fund Registered Investment Company, 611 shares ** 9,802 * Fidelity Freedom 2040 Fund Registered Investment Company, 482 shares ** 4,573 * Fidelity Spartan Extended Market Index Portfolio Registered Investment Company, 389 shares ** 14,970 * Fidelity Spartan International Index Fund Registered Investment Company, 405 shares ** 17,891 * Participant Loans Participant Loan Fund with terms ranging from 3-122 months and rates ranging from 4% to 10.5% ** 29,467 * PIMCO Total Return Fund Registered Investment Company, 2,456 shares ** 25,493 * Franklin Small Mid Cap Growth Fund Registered Investment Company, 648 shares ** 24,844 * Neuberger and Berman Genesis Instl Cl Registered Investment Company, 1,239 shares ** 56,663 * Templeton Foreign Fund Registered Investment Company, 905 shares ** 12,294 * Fidelity Retirement Money Market Registered Investment Company, 71 share ** 71 * Clipper Fund Registered Investment Company, 145 shares ** 13,333 * TCW Galileo Select Equities Fund Registered Investment Company, 114 shares ** 2,184 * WFA Small Cap Val Z Registered Investment Company, 1,177 shares ** 36,655 20 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 30, 2006 (in thousands) (a) (b)Identity of issue, borrower, lessor, or similar party (c)Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e)Current Value * Fidelity short term cash fund CASH ** 17,099 AccreditedMortgage Loan TrustACCR 03-2 A1 Mortgage backed security 4.23% 10/33 ** 367 AccreditedMortgage Loan TrustACCR 03-3 A1 Mortgage backed security 4.46% 12/33 ** 348 ACE Securities Corp.ACE 03-NC1 M1 Mortgage backed security 1ML+78 7/33 ** 171 ACE Securities Corp.ACE 02-HE1 M1 Mortgage backed security 1ML+65 6/32 ** 200 ACE Securities Corp.ACE 03-HS1 M1 Mortgage backed security 1ML+75 6/33 ** 75 ACE Securities Corp.ACE 03-HS1 M2 Mortgage backed security 1ML+175 6/3 ** 101 ACE Securities Corp.ACE 03-HE1 M1 Mortgage backed security 1ML+65 11/32 ** 189 ACE Securities Corp.ACE 04-FM1 M1 Mortgage backed security 1ML+60 9/33 ** 152 AEGON Synthetic GIC Global Wrap – 4.45% ** 1,389 Aesop Funding II LLCESOP 05-1A A1 Mortgage backed security3.95% 4/08 ** 985 AIFUL Corporation Corporate Bond 4.45% 2/16/10 144A ** 3,264 AIFUL Corporation Corporate Bond 5%8/10/10 144A ** 381 AIFUL Corporation Corporate Bond 6%12/12/11 144A ** 20 Alabama Power Co Corporate Bond 3.5%11/15/07 ** 559 Altria Group Inc Corporate Bond 7.2% 2/01/07 ** 928 America Movil SAB DE CV Corporate Bond 4.125%3/1/09 ** 1,283 American General Finance Corp Corporate Bond 2.75% 6/15/08 ** 507 American General Finance Corp Corporate Bond 4.625%5/15/09 ** 1,119 American General Finance Corp Corporate Bond 3.875% 10/1/09 ** 433 American General Finance Corp Corporate Bond 4.875%5/15/10 ** 1,045 American Honda Finance Corp Corporate Bond 4.5%5/26/09 144A ** 1,185 American Honda Finance Corp Corporate Bond 4.25%3/11/08 144A ** 1,865 AmeriCredit Automobile Receivables TrustAMCAR 04-CA A4 Mortgage backed security 3.61% 5/11 ** 295 AmeriCredit Automobile Receivables TrustAMCAR 04-1 B Mortgage backed security 3.7% 1/09 ** 42 AmeriCredit Automobile Receivables TrustAMCAR 04-1 C Mortgage backed security 4.22% 7/09 ** 80 AmeriCredit Automobile Receivables TrustAMCAR 04-DF A4 Mortgage backed security 3.43 7/11 ** 767 AmeriCredit Automobile Receivables TrustAMCAR 06-BG A4 Mortgage backed security 5.21% 9/13 ** 715 AmeriCredit Automobile Receivables TrustAMCAR 06-1 B Mortgage backed security 5.2% 3/11 ** 70 AmeriCredit Automobile Receivables TrustAMCAR 06-BG A3 Mortgage backed security 5.21% 10/11 ** 356 AmeriCredit Automobile Receivables TrustAMCAR 05-CF A4 Mortgage backed security 4.63% 6/12 ** 1,397 AmeriCredit Automobile Receivables TrustAMCAR 06-1 A3 Mortgage backed security 5.11% 10/10 ** 561 Ameriquest Mortgage Securities IncAMSI 04-R2 M1 Mortgage backed security 1ML+43 4/34 ** 125 Ameriquest Mortgage Securities IncAMSI 04-R2 M2 Mortgage backed security 1ML+48 4/34 ** 100 Ameritech Capital Funding Corporate Bond 6.25% 5/18/09 ** 851 21 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 30, 2006 (in thousands) (a) (b)Identity of issue, borrower, lessor, or similar party (c)Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e)Current Value Amortizing Residential CollateralARC 02-BC1 M2 Mortgage backed security 1ML+110 1/3 ** 43 ANZ National London Inc Corporate Bond 4.265% 5/16/08 144A ** 1,802 ARG Funding CorpARGF 05/1A A1 Mortgage Backed Security 4.02% 4/09 ** 1,628 ARG Funding CorpARGF 05-2A A1 Mortgage Backed Security 4.54% 5/09 ** 1,270 Asset Backed Securities Corp Home EquityABSHE 03-HE6 M1 Mortgage backed security 1ML+65 11/33 ** 378 Asset Backed Securities Corp Home EquityABSHE 04-HE3 M1 Mortgage backed security 1ML+54 6/34 ** 151 Associates Corp of North America Corporate Bond6.875%11/15/08 ** 124 Associates Corp of North America Corporate Bond 6.25% 11/01/08 ** 805 AT&T Corp Corporate Bond 6% 3/15/09 DTC ** 196 AT&T Inc/SBC Communications Corporate Bond 6.25% 3/15/11 ** 426 AT&T Inc/SBC Communications Corporate Bond 4.125% 9/15/09 ** 2,331 Avon Products Inc Corporate Bond 5.125% 1/15/11 ** 193 AXA Financial Inc Corporate Bond7.75% 8/01/10 ** 1,037 Banc of America Commercial Mortgage IncBACM 05-4 XP Interest only strip CSTR 7/45 ** 82 Banc of America Commercial Mortgage IncBACM 2006-5 XP Interest only strip 0.832% 9/47 ** 338 Banc of America Commercial Mortgage IncBACM 04-2 A2 Mortgage backed security 3.52% 11/38 ** 1,079 Banc of America Commercial Mortgage IncBACM 04-5 XP Interest only strip CSTR 11/41 ** 183 Banc of America Commercial Mortgage IncBACM 05-3 A3B Mortgage backed security CSTR 7/43 ** 945 Banc of America Commercial Mortgage IncBACM 05-4 A1 Mortgage backed security 4.432 % 7/45 ** 744 Banc of America Commercial Mortgage IncBACM 04-6 XP Interest only strip CSTR 12/42 ** 123 Banc of America Commercial Mortgage IncBACM 05-3 XP Interest only strip CSTR 7/43 ** 286 Banc of America Commercial Mortgage IncBACM 2003-2 A2 Mortgage backed security 4.342%3/41 ** 1,310 Banc of America Commercial Mortgage IncBACM 06-5 A1 Mortgage backed security5.185% 7/11 ** 332 Banc of America Commercial Mortgage IncBACM 05-5 A1 Mortgage backed security 4.716%8/10 ** 994 Banc of America Commercial Mortgage IncBACM 06-6 XP Interest only strip CSTR 10/45 ** 394 Banc of America Commercial Mortgage IncBACM 05-6 A1 Mortgage backed security5.001% 9/47 ** 611 Banc of America Commercial Mortgage IncBACM 04-4 A3 Mortgage backed security 4.128% 7/42 ** 668 22 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 30, 2006 (in thousands) (a) (b)Identity of issue, borrower, lessor, or similar party (c)Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e)Current Value Banc of America Commercial Mortgage IncBACM 05-1 A2 Mortgage backed security 4.64% 11/42 ** 1,443 Banc of America Large LoanBALL 05-ESHA X1 Interest only strip CSTR 7/20 ** 50 Banc of America Mortgage Security IncBOAMS 05-E 2A7 Mortgage backed security CSTR 6/35 ** 656 Banc of America Mortgage Security IncBOAMS 05-J 2A4 Mortgage backed security 12ML 11/35 ** 2,085 Bank of America Corporation Corporate Bond6.25% 4/01/08 ** 241 Bank of New York Inc Corporate Bond4.25%/3ML 9/4/12 ** 604 Bank of New York Inc Corporate Bond 3.4/3ML+148 3/15/13 ** 2,109 Bank One Corporation Corporate Bond 6%8/01/08 D ** 1,048 Bank One Corporation Corporate Bond 2.625% 6/30/08 ** 2,145 Bank One Issuance TrustBOIT 04-B2 B2 Mortgage backed security4.37% 4/12 ** 1,366 Bank One Texas Corporate Bond 6.25% 2/15/08 ** 620 Bayview Commercial Asset TrustBAYC 04-3 M1 Mortgage backed security1ML+50 1/35 ** 110 Bayview Commercial Asset TrustBAYC 04-2 A Mortgage backed security1ML+43 8/34 ** 493 Bayview Commercial Asset TrustBAYC 04-2 M1 Mortgage backed security 1ML+58 8/34 ** 158 Bayview Commercial Asset TrustBAYC 04-3 M2 Mortgage backed security 1ML+100 1/35 ** 73 Bayview Financial Acquisition TrustBAYV 04-C A1 Mortgage backed security 1ML+42 5/44 ** 459 BBVA Bancomer SA Corporate Bond 5.3795% 7/22/15 144A ** 506 Bear Stearns Asset Backed SecuritiesBSARM 05-6 1A1 Mortgage backed security CSTR 8/35 ** 1,262 Bear Stearns Asset Backed SecuritiesBSABS 04-BO1 M4 Mortgage backed security 1ML+120 9/34 ** 225 Bear Stearns Asset Backed SecuritiesBSABS 04-BO1 M3 Mortgage backed security 1ML+105 9/34 ** 264 Bear Stearns Commercial Mortgage SecuritiesBSCMS 04-ESA A3 Mortgage backed security 4.741% 5/16 ** 1,116 Bear Stearns Commercial Mortgage SecuritiesBSCMS 04-ESA D Mortgage backed security4.986% 5/16 ** 140 Bear Stearns Commercial Mortgage SecuritiesBSCMS 2006-T24 X2 Interest only strip CSTR 10/41 ** 225 Bear Stearns Commercial Mortgage SecuritiesBSCMS 04-ESA C Mortgage backed security 4.937% 5/16 ** 388 Bear Stearns Commercial Mortgage SecuritiesBSCMS 04-ESA F Mortgage backed security 5.182%5/16 ** 105 Bear Stearns Commercial Mortgage SecuritiesBSCMS 04-PWR5 A2 Mortgage backed security 4.254%7/42 ** 631 Bear Stearns Commercial Mortgage SecuritiesBSCMS 04-T16 A3 Mortgage backed security 4.03%2/46 ** 1,514 23 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 30, 2006 (in thousands) (a) (b)Identity of issue, borrower, lessor, or similar party (c)Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e)Current Value Bear Stearns Commercial Mortgage SecuritiesBSCMS 03-PWR2 A3 Mortgage backed security 4.83%5/39 ** 420 Bear Stearns Commercial Mortgage SecuritiesBSCMS 06-PW13 X2 Interest only strip CSTR 9/41 ** 223 Bear Stearns Commercial Mortgage SecuritiesBSCMS 03-T12 X2 Interest only strip CSTR 8/39 ** 49 Bear Stearns Commercial Mortgage SecuritiesBSCMS 04-PWR5 X2 Interest only strip CSTR 7/42 ** 163 Bear Stearns Commercial Mortgage SecuritiesBSCMS 05-PWR9 A1 Mortgage backed security4.498%9/42 ** 1,162 Bear Stearns Commercial Mortgage SecuritiesBSCMS 06-PW13 A1 Mortgage backed security 5.294%09/41 ** 1,327 Bear Stearns Commercial Mortgage SecuritiesBSCMS 04-ESA B Mortgage backed security 4.888% 5/16 ** 343 Bear Stearns Commercial Mortgage SecuritiesBSCMS 05-T20 A1 Mortgage backed security4.94%10/4 ** 1,073 Bear Stearns Commercial Mortgage SecuritiesBSCMS 04-ESA E Mortgage backed security5.064% 5/16 ** 439 Bear Stearns Commercial Mortgage SecuritiesBSCMS 04-PWR6 X2 Interest only strip CSTR 11/41 ** 104 BellSouth Corp Corporate Bond 4.2% 9/15/09 DT ** 852 Bank of Tokyo-Mitsubishi Corporate Bond 8.4% 4/15/10 ** 1,183 Brazos Higher Education Authority BRHEA 06-A A2R Mortgage backed security5.03% 12/41 ** 1,568 British TelecommunicationsPLC Corporate Bond12/10 DT ** 1,366 BTM (Curacao) Holdings NV Corporate Bond 4.76% 7/21/15 144A ** 415 Canadian Imperial Bank Comm. NYCIBC# YCD Certificate of Deposit 4.375%7/28/2008 ** 815 Capital Auto Receivables Asset TrustCARAT 2006-SN1A C Mortgage backed security 5.77%5/10 ** 95 Capital Auto Receivables Asset TrustCARAT 2006-SN1A A3 Mortgage backed security 5.31%10/09 ** 947 Capital Auto Receivables Asset TrustCARAT 2006-SN1A B Mortgage backed security5.5%4/10 ** 100 Capital Auto Receivables Asset TrustCARAT 06-1 A3 Mortgage backed security 5.03% 10/09 ** 240 Capital Auto Receivables Asset TrustCARAT 2006-SN1A A4A Mortgage backed security 5.32%3/10 ** 1,078 Capital Auto Receivables Asset TrustCARAT 06-1 B Mortgage backed security5.26%10/10 ** 230 Capital One Auto Finance TrustCOAFT 2006-CA Mortgage backed security 5.07%7/11 ** 892 Capital One Auto Finance TrustCOAFT 05-BSS C Mortgage backed security4.48% 12/10 ** 956 Capital One Auto Finance TrustCOAFT 05-C A4A Mortgage backed security 4.71%6/12 ** 2,916 Capital One Bank Corporate Bond 4.875% 5/15/08 ** 800 Capital One Bank Corporate Bond 4.25%12/01/08 ** 492 Capital One Bank Corporate Bond5%6/15/09 ** 324 24 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 30, 2006 (in thousands) (a) (b)Identity of issue, borrower, lessor, or similar party (c)Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e)Current Value Capital One Multi-Asset Execution TrustCOMET 2003-B3 B3 Mortgage backed security4.5%6/11 ** 1,847 Capital One Multi-Asset Execution TrustCOMET 04-B6 B6 Mortgage backed security 4.155%7/12 ** 1,128 Capital One Prime Auto Receivables TrustCOPAR 2006-2 B Mortgage backed security5.05% 6/13 ** 334 Capital One Prime Auto Receivables TrustCOPAR 06-2 A4 Mortgage backed security4.94% 7/12 ** 778 Capital Trust Re CDO LtdCTCDO 04-1A C Mortgage backed security1ML+110 7/39 ** 207 Capital Trust Re CDO LtdCTCDO 04-1A A2 Mortgage backed security 1ML+45 7/39 ** 301 Capital Trust Re CDO LtdCTCDO 04-1A B Mortgage backed security 1ML+75 7/39 ** 162 CDC Mortgage Capital TrustCDCMC 03-HE3 M1 Mortgage backed security 1ML+70 11/33 ** 215 Cendant Timeshares Receivables FundingCDTIM 05-1A A1 Mortgage backed security4.67%5/17 ** 290 Chase Commercial Mortgage Securities CorpCCMSC 99-2 A1 Mortgage backed security7.032%1/32 ** 5 Chase Issuance TrustCHAIT 05-B2 B2 Mortgage backed security 4.52 12/10 ** 6,308 Chubb Corporation Corporate Bond5.472%8/16/08 ** 611 CIT Equipment CollateralCITEC 05-VT1 A4 Mortgage backed security 4.36 11/12 ** 213 CIT Group Inc Corporate Bond 3.375%4/01/09 ** 504 CIT Group Inc Corporate Bond 5%11/24/08 ** 1,010 Citibank Credit Card Issuance Trust CCCIT 05-B1 B1 Mortgage backed security 4.4%9/10 ** 3,469 Citibank Credit Card Issuance TrustCCCIT 06-B2 B2 Mortgage backed security 5.15% 3/11 ** 1,364 Citigroup Commercial Mortgage TrustCGCMT 05-EMG A2 Mortgage backed security 4.2211%9/51 ** 475 Citigroup Commercial Mortgage TrustCGCMT 04-C2 XP Interest only strip CSTR 10/41 ** 167 CitigroupInc. Corporate Bond 3.625%2/09/09 ** 1,841 Citigroup/Deutschebank Comm.CD 06-CD3 XP Interest only strip CSTR 10/48 ** 776 CNH Equipment TrustCNH 05-B B Mortgage backed security4.57%7/12 ** 395 CNH Equipment TrustCNH 05-B A3 Mortgage backed security4.27%1/10 ** 1,407 Commercial Mortgage Acceptance CorpCMAC 98-C2 B Mortgage backed security CSTR 9/30 ** 1,713 Commercial Mortgage Asset TrustCMAT 99-C1 A3 Mortgage backed security6.64%1/32 ** 345 Commercial Mortgage Pass ThroughCOMM 99-1 A2 Mortgage backed security6.455% 5/32 ** 1,089 Commercial Mortgage Pass ThroughCOMM 06-C8 A1 Mortgage backed security5.11% 12/46 ** 707 Commercial Mortgage Pass ThroughCOMM 04-HTL1 D Mortgage backed security1ML+55 7/16 ** 6 Commercial Mortgage Pass ThroughCOMM 06-CN2A D Mortgage backed security5.52861%2/19 ** 187 Commercial Mortgage Pass ThroughCOMM 04-HTL1 E Mortgage backed security1ML+75 7/16 ** 4 Commercial Mortgage Pass ThroughCOMM 04-HTL1 F Mortgage backed security 1ML+80 7/16 ** 24 Commercial Mortgage Pass ThroughCOMM 06-CN2A E Mortgage backed security CSTR 2/19 ** 355 Commercial Mortgage Pass ThroughCOMM 04-HTL1 B Mortgage backed security 1ML+45 7/16 ** 3 25 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 30, 2006 (in thousands) (a) (b)Identity of issue, borrower, lessor, or similar party (c)Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e)Current Value Commercial Mortgage Pass ThroughCOMM 06-CN2A CFX Mortgage backed security 5.47945%2/19 ** 117 Commercial Mortgage Pass ThroughCOMM 06-CN2A F Mortgage backed securityCSTR 2/19 ** 81 Commercial Mortgage Pass ThroughCOMM 04-LB4A XP Interest only strip CSTR 10/37 ** 305 Commercial Mortgage Pass ThroughCOMM 05-LP5 A2 Mortgage backed security 4.63%5/43 ** 1,307 Commercial Mortgage Pass ThroughCOMM 05-LP5 XP Interest only strip CSTR 5/43 ** 121 Commercial Mortgage Pass ThroughCOMM 06-C8 XP Interest only strip CSTR 12/46 ** 1,044 Commercial Mortgage Pass ThroughCOMM 06-CN2A BFX Mortgage backed security5.537% 2/19 ** 274 Commercial Mortgage Pass ThroughCOMM 05-C6 XP Interest only strip CSTR 6/44 ** 129 Constellation Energy Grp. Corporate Bond 6.35%4/01/07 ** 1,221 Constellation Energy Grp. Corporate Bond 6.125%9/01/09 ** 561 Continental Airlines IncCONTL AIR 98-3A2 Mortgage backed security6.32%11/1/08 ** 194 Continental Airlines IncCONTL AIR 991A Mortgage backed security 6.545%2/02 ** 962 Countrywide Asset Backed CertificatesCWL 03-SD3 A1 Mortgage backed security 1ML+42 12/32 ** 15 Countrywide Asset Backed CertificatesCWL 04-3 M1 Mortgage backed security 1ML+50 6/34 ** 151 Countrywide Asset Backed CertificatesCWL 04-4 A Mortgage backed security 1ML+37.5 8/34 ** 56 Countrywide Home LoansCWHL 02-25 2A1 Mortgage backed security5.5% 11/17 ** 240 CPS Auto TrustCPS 06-C A3 Mortgage backed security5.14% 1/11 ** 336 Credit Suisse Mortgage CapitalCSMC 06-C4 ASP Interest only strip CSTR 9/39 ** 1,493 Credit Suisse Mortgage CapitalCSMC 06-C5 ASP Interest only strip CSTR 12/39 ** 849 Crown Castle Towers LLCCCI 05-1A B Mortgage backed security4.878% 6/35 ** 524 Crown Castle Towers LLCCCI 05-1A C Mortgage backed security5.074% 6/35 ** 477 CS First Boston Mortgage Securities CorpCSFB 97-C2 A3 Mortgage backed security6.55% 1/35 ** 566 CS First Boston Mortgage Securities CorpCSFB 04-C4 ASP Interest only strip CSTR 10/39 ** 165 CS First Boston Mortgage Securities CorpCSFB 05-C1 ASP Interest only strip CSTR 2/38 ** 138 CS First Boston Mortgage Securities CorpCSFB 99-C1 A2 Mortgage backed security7.29%9/41 ** 2,744 CS First Boston Mortgage Securities CorpCSFB 01-CK3 A3 Mortgage backed security 6.4%6/34 ** 431 CS First Boston Mortgage Securities CorpCSFB 03-C4 A3 Mortgage backed security CSTR 8/36 ** 561 CS First Boston Mortgage Securities CorpCSFB 03-C5 A3 Mortgage backed security4.429% 12/36 ** 952 CS First Boston Mortgage Securities CorpCSFB 04-C1 A3 Mortgage backed security 4.321%1/37 ** 509 CS First Boston Mortgage Securities CorpCSFB 05-C4 ASP Interest only strip CSTR 8/38 ** 337 CS First Boston Mortgage Securities CorpCSFB 2004-C1 A2 Mortgage backed security3.516 % 1/37 ** 1,437 CS First Boston Mortgage Securities CorpCSFB 05-C2 ASP Interest only strip CSTR 4/37 ** 186 CW Capital CobaltCWCI 06-C1 A2 Mortgage backed security 5.122%8/15/48 ** 1,045 26 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 30, 2006 (in thousands) (a) (b)Identity of issue, borrower, lessor, or similar party (c)Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e)Current Value Daimler Chrysler Auto TrustDCAT 2006-C A4 Mortgage backed security 4.98%11/11 ** 1,011 Daimler Chrysler Auto TrustDCAT 2006-C B Mortgage backed security5.11% 4/13 ** 847 Daimler Chrysler NA Holding Corp Corporate Bond 5.75%8/10/09 ** 2,995 Deutsche TelekomInt. Fin. Corporate Bond 5.375%3/23/11 ** 1,866 Diversified Reit TrustDRT 00-1A A2 Mortgage backed security6.971% 3/10 ** 521 DLJ Commercial Mortgage CorpDLJCM 00-CF1 A1B Mortgage backed security 7.62%6/33 ** 904 DLJ Commercial Mortgage CorpDLJCM 99-CG1 A1B Mortgage backed security 6.46%3/32 ** 1,015 DLJ Commercial Mortgage CorpDLJCM 1999-CG1 A3 Mortgage backed security 6.77%3/32 ** 1,396 RR Donnelley & Sons Co. Corporate Bond 3.75%4/1/09 ** 1,871 Drive Auto Receivables TrustDRIVE 05-3 A3 Mortgage backed security4.99%10/10 ** 1,297 Drive Auto Receivables TrustDRIVE 06-2 A-2 Mortgage backed security5.3%7/11 ** 882 Drive Auto Receivables TrustDRIVE 06-2 A-3 Mortgage backed security5.33%4/14 ** 1,130 DriveTime Auto Owner TrustDRVT 2006-A A3 Mortgage backed security5.501% 11/11 ** 801 DriveTime Auto Owner TrustDRVT 2006-B A2 Mortgage backed security 5.32%3/10 ** 1,398 DriveTime Auto Owner TrustDRVT 2006-B A3 Mortgage backed security5.23% 8/12 ** 792 Exelon Generation Co.Inc Corporate Bond 6.95%6/15/11 ** 1,337 Fannie Mae FNMA7.00%6/08 #050751 ** 202 Fannie Mae FNMA7.00%1/13 #251428 ** 8 Fannie Mae FNMA7.00%8/08 #252068 ** 26 Fannie Mae FNMA ARM 4.25%2/35 255658 ** 92 Fannie Mae FNMA6.50%11/13 #323755 ** 342 Fannie Mae FNMA7.00%8/14 #323877 ** 62 Fannie Mae FNMA6.00% 3/14 #487614 ** 40 Fannie Mae FNMA6.50%9/14 #514373 ** 2 Fannie Mae FNMA7.00%11/14 #522277 ** 31 Fannie Mae FNMA6.50%10/13 #535234 ** 615 Fannie Mae FNMA7.00%6/16 #545122 ** 21 Fannie Mae FNMA ARM 4.305%8/33 555696 ** 153 Fannie Mae FNMA7.00%2/16 #569915 ** 58 Fannie Mae FNMA6.00%10/16 #589129 ** 40 Fannie Mae FNMA7.00%8/16 #599602 ** 84 Fannie Mae FNMA7.00%4/17 #636135 ** 295 Fannie Mae FNMA6.50%4/17 #637244 ** 203 Fannie Mae FNMA ARM 4.710%10/32 648938 ** 11 Fannie Mae FNMA ARM 4.732%10/32 668509 ** 22 Fannie Mae FNMA6.00%11/17 #671380 ** 190 Fannie Mae FNMA6.00%11/17 #672789 ** 58 Fannie Mae FNMA6.00%12/17 #673965 ** 70 Fannie Mae FNMA ARM 4.925% 12/32 677026 ** 8 Fannie Mae FNMA6.00%2/18 #684153 ** 18 Fannie Mae FNMA ARM 3.828% 4/33 688969 ** 234 Fannie Mae FNMA ARM 4.646%1/33 689554 ** 51 Fannie Mae FNMA7.00% 2/18 #693327 ** 223 27 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 30, 2006 (in thousands) (a) (b)Identity of issue, borrower, lessor, or similar party (c)Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e)Current Value Fannie Mae FNMA ARM 4.708%2/33 693344 ** 15 Fannie Mae FNMA ARM 4.318%3/33 694530 ** 37 Fannie Mae FNMA ARM 4.801%2/33 695019 ** 112 Fannie Mae FNMA ARM 4.292%3/33 701296 ** 88 Fannie Mae FNMA ARM 3.984%5/33 703915 ** 23 Fannie Mae FNMA ARM 4.079%4/33 708221 ** 27 Fannie Mae FNMA ARM 4.351%6/33 720921 ** 42 Fannie Mae FNMA ARM 3.878%6/33 723633 ** 303 Fannie Mae FNMA ARM 3.836% 6/33 723760 ** 59 Fannie Mae FNMA ARM 5.12%1/34 725109 ** 62 Fannie Mae FNMA ARM 4.862%9/34 725855 ** 135 Fannie Mae FNMA ARM 4.832%8/34 725858 ** 74 Fannie Mae FNMA ARM 4.409%10/34 725968 ** 419 Fannie Mae FNMA4.00%8/18 #727438 ** 1,272 Fannie Mae FNMA ARM 5.229%8/33 735030 ** 105 Fannie Mae FNMA ARM 4.115%2/35 735343 ** 44 Fannie Mae FNMA ARM 4.162%2/35 735345 ** 116 Fannie Mae FNMA ARM 4.587%2/35 735355 ** 1,132 Fannie Mae FNMA ARM 4.493% 8/34 735360 ** 231 Fannie Mae FNMA ARM 4.62%2/35 735433 ** 309 Fannie Mae FNMA ARM 4.53%3/35 735448 ** 260 Fannie Mae FNMA ARM 4.319% 5/35 735538 ** 95 Fannie Mae FNMA ARM 4.177%3/35 735545 ** 335 Fannie Mae FNMA ARM 4.763%6/35 735689 ** 658 Fannie Mae FNMA ARM 4.402%10/34 735934 ** 750 Fannie Mae FNMA ARM 4.898%10/35 745060 ** 210 Fannie Mae FNMA ARM 4.99%11/35 745064 ** 4,413 Fannie Mae FNMA ARM 4.858%10/35 745231 ** 303 Fannie Mae FNMA ARM 3.941%6/34 745335 ** 508 Fannie Mae FNMA ARM 5.541%11/36 745972 ** 582 Fannie Mae FNMA ARM 3.753%10/33 746320 ** 71 Fannie Mae FNMA ARM 4.155%7/34 747270 ** 336 Fannie Mae FNMA ARM 4.055%10/18 749296 ** 60 Fannie Mae FNMA ARM 4.358%10/33 754672 ** 32 Fannie Mae FNMA ARM 3.752%10/33 755148 ** 70 Fannie Mae FNMA ARM 4.294%1/34 759264 ** 95 Fannie Mae FNMA ARM 3.750%1/34 761058 ** 76 Fannie Mae FNMA ARM 3.826% 10/33 763199 ** 897 Fannie Mae FNMA ARM 4.250% 1/34 765659 ** 116 Fannie Mae FNMA ARM 4.25%2/34 765660 ** 90 Fannie Mae FNMA ARM 4.30%1/34 766886 ** 512 Fannie Mae FNMA ARM 4.057% 5/34 768224 ** 30 Fannie Mae FNMA ARM 4.368%2/34 769940 ** 175 Fannie Mae FNMA ARM 3.83% 1/35 773220 ** 65 28 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 30, 2006 (in thousands) (a) (b)Identity of issue, borrower, lessor, or similar party (c)Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e)Current Value Fannie Mae FNMA ARM 3.98%1/35 773221 ** 79 Fannie Mae FNMA ARM 4.12% 2/35 773243 ** 120 Fannie Mae FNMA ARM 4.455%3/35 773281 ** 115 Fannie Mae FNMA 15YR 6.00% 1/22 #TBA ** 28 Fannie Mae FNMA ARM 3.939% 10/34 781549 ** 88 Fannie Mae FNMA ARM 3.786%12/34 781576 ** 86 Fannie Mae FNMA ARM 3.827%12/34 781580 ** 12 Fannie Mae FNMA ARM 3.791% 6/34 783545 ** 376 Fannie Mae FNMA ARM 4.351%1/35 783580 ** 97 Fannie Mae FNMA ARM 4.499%3/35 783587 ** 264 Fannie Mae FNMA ARM 4.4% 2/35 #783588 ** 126 Fannie Mae FNMA ARM 4.876%7/34 785318 ** 335 Fannie Mae FNMA ARM 5.019%9/34 790458 ** 115 Fannie Mae FNMA ARM 4.658%9/34 790618 ** 28 Fannie Mae FNMA ARM 5.106%9/34 790762 ** 82 Fannie Mae FNMA ARM 4.748%7/34 793028 ** 228 Fannie Mae FNMA ARM 4.82% 8/34 793420 ** 348 Fannie Mae FNMA ARM 4.74% 10/34 794794 ** 281 Fannie Mae FNMA ARM 4.96% 8/34 796987 ** 708 Fannie Mae FNMA ARM 3.737%1/35 797416 ** 108 Fannie Mae FNMA ARM 4.202%1/35 797418 ** 163 Fannie Mae FNMA ARM 4.67%11/34 799727 ** 242 Fannie Mae FNMA ARM 4.85%11/34 799812 ** 207 Fannie Mae FNMA ARM 5.064% 11/34 800067 ** 22 Fannie Mae FNMA ARM 4.825%12/34 800297 ** 191 Fannie Mae FNMA ARM 4.845%12/34 800335 ** 68 Fannie Mae FNMA ARM 5.00%9/34 801341 ** 982 Fannie Mae FNMA ARM 5.05%7/34 801635 ** 37 Fannie Mae FNMA ARM 4.23% 11/34 803591 ** 29 Fannie Mae FNMA ARM 4.029% 1/35 806167 ** 31 Fannie Mae FNMA ARM 4.127%1/35 806519 ** 126 Fannie Mae FNMA ARM 4.048%1/35 806711 ** 49 Fannie Mae FNMA ARM 4.118%1/35 807221 ** 131 Fannie Mae FNMA ARM 3.913%12/34 809113 ** 60 Fannie Mae FNMA ARM 4.5%2/35 #809429 ** 827 Fannie Mae FNMA ARM 5.029%2/35 809463 ** 27 Fannie Mae FNMA ARM 4.625% 2/35 809931 ** 230 Fannie Mae FNMA ARM 4.145%2/35 810415 ** 157 Fannie Mae FNMA ARM 4.872%1/35 810896 ** 1,366 Fannie Mae FNMA ARM 4.57% 2/35 811803 ** 74 Fannie Mae FNMA ARM 4.052%2/35 812091 ** 60 Fannie Mae FNMA ARM 4.118% 2/35 813114 ** 44 Fannie Mae FNMA ARM 4.151%1/35 813170 ** 217 Fannie Mae FNMA ARM 4.694%11/34 813184 ** 281 29 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 30, 2006 (in thousands) (a) (b)Identity of issue, borrower, lessor, or similar party (c)Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e)Current Value Fannie Mae FNMA ARM 3.87%1/35 813713 ** 131 Fannie Mae FNMA ARM 3.84%1/35 813714 ** 212 Fannie Mae FNMA ARM 4.023%2/35 813737 ** 67 Fannie Mae FNMA ARM 5.01% 4/35 814954 ** 204 Fannie Mae FNMA ARM 4.790% 1/35 815323 ** 282 Fannie Mae FNMA ARM 4.293%3/35 815586 ** 67 Fannie Mae FNMA ARM 4.653%3/35 816322 ** 34 Fannie Mae FNMA ARM 4.857%1/35 816356 ** 11 Fannie Mae FNMA ARM 4.573%2/35 816591 ** 475 Fannie Mae FNMA ARM 4.639%2/35 816599 ** 46 Fannie Mae FNMA ARM 4.934%3/35 819648 ** 171 Fannie Mae FNMA ARM 4.928% 2/35 820356 ** 740 Fannie Mae FNMA ARM 4.372%4/35 820407 ** 44 Fannie Mae FNMA ARM 4.725%3/35 820598 ** 587 Fannie Mae FNMA ARM 4.5%5/35 #820996 ** 62 Fannie Mae FNMA ARM 4.597%6/35 821487 ** 224 Fannie Mae FNMA ARM 4.575%7/35 822002 ** 208 Fannie Mae FNMA ARM 4.302% 1/35 827592 ** 97 Fannie Mae FNMA ARM 5.8170%5/35 827781 ** 471 Fannie Mae FNMA ARM 5.10%5/35 827782 ** 209 Fannie Mae FNMA ARM 5.208% 5/35 827783 ** 1,781 Fannie Mae FNMA ARM 5.180%5/35 827785 ** 269 Fannie Mae FNMA ARM 4.520%8/35 829603 ** 186 Fannie Mae FNMA ARM 4.409% 5/35 829985 ** 223 Fannie Mae FNMA ARM 5.203%6/35 830605 ** 334 Fannie Mae FNMA ARM 4.555%7/35 832099 ** 271 Fannie Mae FNMA ARM 5.344%7/35 834917 ** 40 Fannie Mae FNMA ARM 5.101%7/35 841837 ** 347 Fannie Mae FNMA ARM 5.349%12/34 843013 ** 105 Fannie Mae FNMA ARM 5.280%3/35 843014 ** 31 Fannie Mae FNMA ARM 5.43%11/35 844168 ** 131 Fannie Mae FNMA ARM 4.893%10/35 847787 ** 156 Fannie Mae FNMA ARM 5.32%1/36 850852 ** 652 Fannie Mae FNMA ARM 5.409% 2/36 865319 ** 105 Fannie Mae FNMA ARM 5.84%3/36 865958 ** 888 Fannie Mae FNMA ARM 5.98% 4/36 868793 ** 486 Fannie Mae FNMA ARM 5.839%1/36 879146 ** 598 Fannie Mae FNMA ARM 3.854%10/33 879906 ** 1,793 Fannie Mae FNMA ARM 6.21%4/36 891332 ** 328 Fannie Mae FNMA ARM 6.08%4/36 895834 ** 145 Fannie Mae FNMA ARM 5.50%5/36 896475 ** 442 Fannie Mae FNMA ARM 6.63%9/36 898175 ** 1,309 Fannie Mae FNMA ARM 6.60%9/36 898177 ** 732 Fannie Mae FNMA ARM 6.62%9/36 898178 ** 702 30 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 30, 2006 (in thousands) (a) (b)Identity of issue, borrower, lessor, or similar party (c)Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e)Current Value Fannie Mae FNMA ARM 6.65%9/36 898179 ** 704 Fannie Mae FNMA ARM 6.62% 9/36 898180 ** 693 Fannie Mae FNMA ARM 5.26% 11/36 901494 ** 276 Fannie Mae FNR 03-24 PB Mortgage backed security4.5% 12/12 ** 897 Fannie Mae FNR 02-18 PE Mortgage backed security5.5%6/16 ** 1,981 Fannie Mae FNR 03-23 AB Mortgage backed security4% 3/17 ** 1,000 Fifth Third Auto TrustFITAT 04-A A3 Mortgage backed security 3.19%2/08 ** 2 First Investors Auto Owners TrustFIAOT 06A A3 Mortgage backed security4.93% 2/15/11 ** 588 First Union – Lehmann Brothers IncFULB 97-C2 A3 Mortgage backed security 6.65%11/29 ** 261 Fleet Financial Group Corporate Bond 7.375%12/01/09 ** 918 FleetBoston Financial Corp. Corporate Bond 3.85% 2/15/08 ** 400 Ford Credit Auto Owner TrustFORDO 05-C A4 Mortgage backed security4.36%6/10 ** 715 Ford Credit Auto Owner TrustFORDO 06-C A4A Mortgage backed security5.15% 2/12 ** 1,493 Ford Credit Auto Owner TrustFORDO 2005-A B Mortgage backed security3.88%1/10 ** 290 Ford Credit Auto Owner TrustFORDO 2006-C B Mortgage backed security5.3% 6/12 ** 361 Ford Credit Auto Owner TrustFORDO 05-A A4 Mortgage backed security 3.72% 10/09 ** 296 Ford Credit Auto Owner TrustFORDO 2006-B B Mortgage backed security5.43% 2/12 ** 785 FPL Group Capital Inc Corporate Bond 5.551% 2/16/08 ** 746 Franklin Auto TrustFRNK 06-1 A4 Mortgage backed security 5.03% 7/14 ** 2,075 Franklin Auto TrustFRNK 06-1 B1 Mortgage backed security5.14% 7/14 ** 135 Franklin Resources Inc Corporate Bond3.7%4/15/08 ** 1,510 Freddie Mac FHLG5.00%5/14 #E76434 ** 22 Freddie Mac FHLG5.00%6/14 #E77224 ** 79 Freddie Mac FHLM ARM 4.889%3/33 847126 ** 39 Freddie Mac FHLM ARM 4.314% 12/34 1B2670 ** 107 Freddie Mac FHLM ARM 4.106%12/34 1B2699 ** 84 Freddie Mac FHLM ARM 4.22% 2/35 1B2747 ** 682 Freddie Mac FHLM ARM 4.63% 3/35 1B2811 ** 470 Freddie Mac FHLM ARM 4.497%6/35 1B2907 ** 133 Freddie Mac FHLM ARM 4.307%5/35 847408 ** 171 Freddie Mac FHLM ARM 4.55%2/35 1G0068 ** 188 Freddie Mac FHLM ARM 4.401%2/35 1G0103 ** 327 Freddie Mac FHLM ARM 4.37%3/35 1G0125 ** 174 Freddie Mac FHLM ARM 4.444%3/35 1G0133 ** 118 Freddie Mac FHLM ARM 4.504%3/35 1G0145 ** 127 Freddie Mac FHLM ARM 4.941% 11/35 1J1228 ** 453 Freddie Mac FHLM ARM 5.26% 1/36 1J1274 ** 453 Freddie Mac FHLM ARM 4.93% 9/35 1K1215 ** 419 Freddie Mac FHLM ARM 5.034%4/35 1N0002 ** 545 Freddie Mac FHLM ARM 5.62% 12/35 1N0117 ** 720 Freddie Mac FHLM ARM 6.53%8/36 1N0187 ** 1,685 Freddie Mac FHLM ARM 6.67%10/36 1G2538 ** 571 Freddie Mac FHLM ARM 5.34%6/35 1L0097 ** 318 31 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 30, 2006 (in thousands) (a) (b)Identity of issue, borrower, lessor, or similar party (c)Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e)Current Value Freddie Mac FHLM ARM 4.40%8/35 1L1225 ** 1,848 Freddie Mac FHLM ARM 5.885%6/35 1L1275 ** 216 Freddie Mac FHLM ARM 5.676%4/32 789284 ** 15 Freddie Mac FHLM ARM 4.819%10/32 1B0610 ** 16 Freddie Mac FHLM ARM 4.441%2/34 781229 ** 100 Freddie Mac FHLM ARM 4.13%12/34 782916 ** 116 Freddie Mac FHLM ARM 4.232%1/35 782988 ** 309 Freddie Mac FHLM ARM 4.434%2/35 783032 ** 215 Freddie Mac FHLM ARM 4.307%3/35 783067 ** 99 Freddie Mac FHR 1644 IA Mortgage backed security6.75%8/23 ** 61 Freddie Mac FHR 2292 QT Mortgage backed security6.5% 5/30 ** 11 Fremont Home Loan TrustFHLT 04-1 M3 Mortgage backed security1ML+55 2/34 ** 100 Fremont Home Loan TrustFHLT 04-1 M2 Mortgage backed security 1ML+50 2/34 ** 100 Fremont Home Loan TrustFHLT 04-1 M1 Mortgage backed security 1ML+45 2/34 ** 31 Fremont Home Loan TrustFHLT 04-A M1 Mortgage backed security1ML+55 1/34 ** 451 GCO Slims TrustGCOSL 06-1A NOTE Mortgage backed security5.72%3/22 ** 620 GE Capital Commercial Mortgage GroupGECMC 04-C3 A2 Mortgage backed security 4.433%7/39 ** 1,931 GE Capital Commercial Mortgage GroupGECMC 02-2A A2 Mortgage backed security 4.97% 8/36 ** 1,571 GE Capital Commercial Mortgage GroupGECMC 04-C2 A2 Mortgage backed security4.119 3/40 ** 506 General Electric Capital Corp. Corporate Bond 7.5%6/15/09 ** 1,158 General Electric Capital Corp. Corporate Bond 4% 6/15/09 ** 1,156 General Electric Capital Corp. Corporate Bond 5.25%10/27/09 ** 4,556 Global Signal TrustTOWER 06-1 C Mortgage backed security5.707% 2/36 ** 424 Global Signal TrustTOWER 06-1 B Mortgage backed security5.588% 2/36 ** 343 GMAC Commercial Mortgage Securities IncGMACC 04-C2 A2 Mortgage backed securityCSTR 8/38 ** 1,449 GMAC Commercial Mortgage Securities IncGMACC 97-C1 A3 Mortgage backed security6.869%7/29 ** 178 GMAC Commercial Mortgage Securities IncGMACC 2003-C2 A1 Mortgage backed security4.576%5/40 ** 2,315 GMAC Commercial Mortgage Securities IncGMACC 97-C2 A3 Mortgage backed security6.566%4/29 ** 51 GMAC Commercial Mortgage Securities IncGMACC 06-C1 A1 Mortgage backed security4.975%11/45 ** 722 GMAC Commercial Mortgage Securities IncGMACC 2002-C1 A1 Mortgage backed security5.785%11/39 ** 1,316 GMAC Commercial Mortgage Securities IncGMACC 2004-C3 A3 Mortgage backed securityCSTR 12/41 ** 1,237 GMAC Commercial Mortgage Securities IncGMACC 05-C1 X2 Interest only strip CSTR 5/43 ** 203 32 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 30, 2006 (in thousands) (a) (b)Identity of issue, borrower, lessor, or similar party (c)Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e)Current Value GMAC Commercial Mortgage Securities IncGMACC 06-C1 XP Interest only strip CSTR 11/45 ** 100 GMAC Commercial Mortgage Securities IncGMACC 05-C1 A2 Interest only strip CSTR 5/43 ** 731 GMAC Commercial Mortgage Securities IncGMACC 04-C3 X2 Interest only strip CSTR 12/41 ** 136 GMAC Mortgage Corporation LoanGMACM 05-AR5 1A1 Mortgage backed securityCSTR 9/35 ** 358 Government National Mortgage Assoc GNII ARM GNII ARM3.750%1/3 08/08/17 ** 471 Greenpoint Financial Corp. Corporate Bond 3.2%6/06/08 ** 1,650 Greenwich Capital Commercial Funding CorpGCCFC 03-C1 A2 Mortgage backed security3.285% 7/35 ** 868 Greenwich Capital Commercial Funding CorpGCCFC 04-GG1 A4 Mortgage backed security 4.755%6/36 ** 931 Greenwich Capital Commercial Funding CorpGCCFC 05-GG3 A2 Interest only strip CSTR 8/42 ** 669 Greenwich Capital Commercial Funding CorpGCCFC 05-GG3 XP Interest only strip CSTR 8/42 ** 738 Greenwich Capital Commercial Funding Corp GCCFC 05-GG5 Interest only strip CSTR 4/37 ** 624 GS Auto Loan TrustGSALT 05-1 B Mortgage backed security4.62%11/13 ** 78 GS Auto Loan TrustGSALT 05-1 A3 Mortgage backed security4.45%5/10 ** 964 GS Mortgage Securities Corp GSMS 03-C1 A2A Mortgage backed security 3.59% 1/40 ** 758 GS Mortgage Securities CorpGSMS 98-GLII A2 Mortgage backed security6.562% 4/31 ** 762 GS Mortgage Securities CorpGSMS 04-C1 A1 Mortgage backed security3.659%10/28 ** 1,565 GS Mortgage Securities CorpGSMS 05-GG4 XP Interest only strip CSTR 7/39 ** 611 GSAMP TrustGSAMP 04-FM2 M3 Mortgage backed security1ML+130 1/34 ** 47 GSAMP TrustGSAMP 04-FM2 M2 Mortgage backed security1ML+110 1/34 ** 111 Hartford Financial Services Group Corporate Bond 5.55%8/16/08 ** 394 Halifax and Bank of Scotland Treasury ServicesPLC Corporate Bond 3.75%9/30/08 144A ** 914 Heinz (H.J.) Co. Corporate Bond 6.428% 12/01/08 144A ** 757 Honda Auto Receivables TrustHAROT 05-4 A4 Mortgage backed security4.6% 11/10 ** 1,200 Host Marriott Pool TrustHMPT 99-HMTA D Mortgage backed security7.97%8/15 ** 213 Host Marriott Pool TrustHMPT 99-HMTA B Mortgage backed security7.3% 8/15 ** 252 Household Automotive TrustHAT 05-1 A4 Mortgage backed security4.35% 6/12 ** 1,522 Household Automotive TrustHAT 2006-3 A3 Mortgage backed security5.38% 9/11 ** 1,909 Household Automotive TrustHAT 04-1 A4 Mortgage backed security3.93%7/11 ** 561 HSBC Finance Corp Corporate Bond 4.125%3/11/08 ** 1,494 HSBC Finance Corp Corporate Bond 5.875%2/1/09 DT ** 312 HSBC Finance Corp Corporate Bond4.125%12/15/08 ** 1,272 HSBC Finance Corp Corporate Bond4.75%5/15/09 ** 767 HSBC Finance Corp Corporate Bond 4.125%11/16/09 ** 776 Hutchison Whampoa International03/33 Corporate Bond 5.45% 11/24/10 144H ** 1,714 Hutchison Whampoa International01/11 Corporate Bond 7%2/16/11 144A ** 652 33 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 30, 2006 (in thousands) (a) (b)Identity of issue, borrower, lessor, or similar party (c)Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e)Current Value Hyundai Auto Receivables TrustHART 06-1 C Mortgage backed security5.34% 11/12 ** 100 Hyundai Auto Receivables TrustHART 06-1 A-3 Mortgage backed security5.13%6/10 ** 1,426 Hyundai Auto Receivables TrustHART 05-A C Mortgage backed security4.22%2/12 ** 94 Hyundai Auto Receivables TrustHART 06-1 B Mortgage backed security 5.29% 11/12 ** 75 International Lease Finance Corp Corporate Bond5.9/VR144A ** 2,469 ImpacCMB TrustIMM 05-1 M4 Mortgage backed security1ML+75 4/35 ** 50 ImpacCMB TrustIMM 05-1 M5 Mortgage backed security 1ML+77 4/35 ** 50 ImpacCMB TrustIMM 05-1 M6 Mortgage backed security1ML+82 4/35 ** 74 International Lease Finance Corp Corporate Bond 4.625%6/02/08 ** 298 John Deere Capital Corp Corporate Bond 4.375%3//14/08 ** 971 John Deere Capital Corp Corporate Bond 4.875%3/16/09 ** 804 John Hancock Global Funding II Corporate Bond 3.75%9/30/08 ** 796 JP Morgan Auto Receivables TrustJPMART 2006-A A-3 Mortgage backed security 5.18%12/10 ** 1,042 JP Morgan Auto Receivables TrustJPMRT 2006-A A4 Mortgage backed security5.14%12/14 ** 827 JP Morgan Auto Receivables TrustJPMART 2006-A B Mortgage backed security5.36 % 12/14 ** 231 JP Morgan Chase Commercial MortgageJPMCC 03-PM1A A2 Interest only stripCSTR 8/40 ** 1,762 JP Morgan Chase Commercial MortgageJPMCC 04-C3 A2 Mortgage backed security4.223%1/42 ** 810 JP Morgan Chase Commercial MortgageJPMCC 05-LDP2 A2 Mortgage backed security4.575%7/42 ** 732 JP Morgan Chase Commercial MortgageJPMCC 04-CB9 A2 Interest only stripCSTR 6/41 ** 1,508 JP Morgan Chase Commercial MortgageJPMCC 2001-C1 A2 Mortgage backed security5.464% 10/35 ** 768 JP Morgan Chase Commercial MortgageJPMCC 2006-CB17 A3 Mortgage backed security5.45%12/43 ** 748 JP Morgan Chase Commercial MortgageJPMCC 05-LDP4 A1 Interest only stripCSTR 10/42 ** 796 JP Morgan Chase Commercial MortgageJPMCC 2006-LDP9 A1 Interest only stripCSTR 5/47 ** 656 JP Morgan Chase Commercial MortgageJPMCC 04-CB8 A2 Mortgage backed security3.837%1/39 ** 1,222 JP Morgan Chase Commercial MortgageJPMCC 05-LDP5 A1 Mortgage backed security5.035%12/44 ** 1,053 JP Morgan Chase Commercial MortgageJPMCC 03-CB7 X2 Interest Only Strip CSTR 1/38 ** 47 JP Morgan Chase Commercial MortgageJPMCC 04-CBX X2 Interest Only StripCSTR 1/37 ** 412 JP Morgan Chase Commercial MortgageJPMCC 05-LDP4 X2 Interest Only Strip CSTR 10/42 ** 472 JP Morgan Chase Commercial MortgageJPMC 99-C8 A2 Mortgage backed security7.4% 7/31 ** 783 34 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 30, 2006 (in thousands) (a) (b)Identity of issue, borrower, lessor, or similar party (c)Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e)Current Value JP Morgan Mortgage TrustJPMMT 05-A8 2A3 Mortgage backed securityCSTR 11/35 ** 190 JP Morgan Chase & Co. Corporate Bond 3.625%5/1/08 ** 393 JP Morgan Chase & Co. Synthetic GIC Global Wrap – 4.46% ** 1,389 Korea Development Bank Corporate Bond 3.875%3/02/09 ** 738 Korea Development Bank Corporate Bond 4.75%7/20/09 ** 600 Kraft Foods Inc Corporate Bond 4% 10/1/08 ** 761 LB Commercial Conduit Mortgage TrustLBCMT 98-C4 A1B Mortgage backed security6.21%10/35 ** 1,328 LB Commercial Conduit Mortgage TrustLBCMT 99-C1 A2 Mortgage backed security6.78%6/31 ** 1,325 LB-UBS Commercial Mortgage TrustLBUBS 00-C3 A2 Mortgage backed security7.95%1/10 ** 1,004 LB-UBS Commercial Mortgage TrustLBUBS 04-C6 A2 Mortgage backed security4.187%8/29 ** 683 LB-UBS Commercial Mortgage TrustLBUBS 00-C5 A1 Mortgage backed security6.41%12/19 ** 625 LB-UBS Commercial Mortgage TrustLBUBS 04-C4 A2 Interest only stripCSTR 6/29 ** 895 LB-UBS Commercial Mortgage TrustLBUBS 00-C5 A2 Mortgage backed security6.51%12/26 ** 482 LB-UBS Commercial Mortgage TrustLBUBS 04-C2 A3 Mortgage backed security3.973%3/29 ** 679 LB-UBS Commercial Mortgage TrustLBUBS 05-C1 AAB Interest only stripCSTR 2/30 ** 547 LB-UBS Commercial Mortgage TrustLBUBS 06-C1A A1 Mortgage backed security5.018%2/31 ** 517 LB-UBS Commercial Mortgage TrustLBUBS 03-C3 A2 Mortgage backed security3.086%5/27 ** 647 LB-UBS Commercial Mortgage TrustLBUBS 03-C5 A2 Mortgage backed security3.478%7/27 ** 1,457 LB-UBS Commercial Mortgage TrustLBUBS 03-C7 A3 Interest only stripCSTR 9/27 ** 803 LB-UBS Commercial Mortgage TrustLBUBS 05-C5 XCP Interest only strip CSTR 9/40 ** 626 LB-UBS Commercial Mortgage TrustLBUBS 04-C8 XCP Interest only strip CSTR 12/39 ** 98 LB-UBS Commercial Mortgage TrustLBUBS 206-C1A XCP Interest only strip CSTR 2/41 ** 525 LB-UBS Commercial Mortgage TrustLBUBS 05-C7 XCP Interest only strip CSTR 11/40 ** 384 Legg Mason Inc Corporate Bond 6.75% 7/02/08 ** 337 Lehman Brothers Holdings Corporate Bond7% 2/1/08 ** 2,197 Lehman Brothers Holdings Corporate Bond 4.25% 1/27/10 ** 1,220 35 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 30, 2006 (in thousands) (a) (b)Identity of issue, borrower, lessor, or similar party (c)Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e)Current Value Long Beach Auto Receivables TrustLBART 2006-B A3 Mortgage backed security5.17%8/11 ** 506 Long Beach Auto Receivables TrustLBART 2006-B A4 Mortgage backed security 5.18%9/13 ** 902 Louis Dreyfus Nat Gas Corporate Bond 6.875%12/01/07 ** 412 M&I Auto Loan TrustMILT 05-1 B Mortgage backed security 5.02% 7/12 ** 1,076 Marshall & Ilsley Corp Corporate Bond 4.5%8/25/08 ** 1,927 Manufacturers & Traders Trust Company Corporate Bond 3.85%4/01/13 ** 1,985 Marriott Vacation Club Owner TrustMVCOT 05-2 A Mortgage backed security 4.6% 10/27 ** 468 Marriott Vacation Club Owner TrustMVCOT 06-2A A Mortgage backed security5.417%10/28 ** 557 Marriott Vacation Club Owner TrustMVCOT 06-2A B Mortgage backed security5.467%10/28 ** 94 Marriott Vacation Club Owner TrustMVCOT 06-2A C Mortgage backed security5.766 % 10/28 ** 42 Master Adjustable Rate Mortgages TrustMARM 04-11 1A4 Mortgage backed security1ML+49 11/34 ** 64 Master Adjustable Rate Mortgages TrustMARM 04-11 2A2 Mortgage backed security1ML+44 11/34 ** 41 Master Seasoned Securities TrustMSSTR 04-1 1A1 Interest only stripCSTR 8/17 ** 484 MBNA Capital Corporate Bond 8.278% 12/01/26 ** 577 MBNA Credit Card Master Note TrustMBNAS 05-B4 B4 Mortgage backed security4.9% 3/11 ** 1,371 MERITAGE Mortgage Loan TrustMMLT 04-1 M1 Mortgage backed security1ML+50 7/34 ** 213 Merrill Lynch & Co Inc Corporate Bond 4.125%1/15/09 ** 849 Merrill Lynch & Co Inc Corporate Bond 4.831%10/27/08 ** 1,583 Merrill Lynch Mortgage TrustMLMT 04-BPC1 XP Interest Only Strip CSTR 9/41 ** 445 Merrill Lynch Mortgage TrustMLMT 05-GGP1 B Mortgage backed security4.146% 11/10 ** 322 Merrill Lynch Mortgage TrustMLMT 05-LC1 A1 Mortgage backed security5.017%1/44 ** 492 Merrill Lynch Mortgage TrustMLMT 05-GGP1 A Mortgage backed security4.099%11/10 ** 1,967 Merrill Lynch Mortgage TrustMLMT 05-GGP1 F Mortgage backed security4.35%11/10 ** 149 Merrill Lynch Mortgage TrustMLMT 04-MKB1 A2 Mortgage backed security4.353%2/42 ** 4,772 Merrill Lynch Mortgage TrustMLMT 05-MCP1 A2 Mortgage backed security4.556%6/43 ** 1,120 Merrill Lynch Mortgage TrustMLMT 05-MCP1 XP Interest only strip CSTR 6/43 ** 201 Merrill Lynch Mortgage TrustMLMT 05-GGP1 D Mortgage backed security4.291%11/10 ** 84 Merrill Lynch Mortgage TrustMLMT 05-GGP1 E Mortgage backed security4.33%11/10 ** 119 Merrill Lynch Mortgage TrustMLMT 05-GGP1 G Mortgage backed security4.374% 11/10 ** 124 Merrill Lynch Mortgage TrustMLMT 04-KEY2 A2 Mortgage backed security 4.166%8/39 ** 1,190 Merrill Lynch Mortgage TrustMLMT 05-GGP1 C Mortgage backed security4.208% 11/10 ** 273 Merrill Lynch Mortgage TrustMLMT 05-MKB2 XP Interest only strip CSTR 9/42 ** 44 Merrill Lynch/Countrywide Comm.MLCFC 06-3 XP Interest only strip CSTR 7/46 ** 563 Merrill Lynch/Countrywide Comm.MLCFC 2006-4 XP Interest only strip CSTR 12/4 ** 1,756 Mizuho Finance Cayman Corporate Bond8.625%4/15/ 144A ** 1,273 Monumental Global Funding II Corporate Bond 2.8 % 7/08 144A ** 2,147 Morgan JP & Co Corporate Bond6.00%1/15/09 ** 422 Morgan JP & Co Corporate Bond 6.25%1/15/09 ** 1,618 36 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 30, 2006 (in thousands) (a) (b)Identity of issue, borrower, lessor, or similar party (c)Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e)Current Value Morgan Stanley Corporate Bond 5.625%1/09/12 ** 3,116 Morgan Stanley Capital IMSAC 03-NC7 M1 Mortgage backed security1ML+70 6/33 ** 185 Morgan Stanley Capital IMSC 98-HF2 A2 Mortgage backed security6.48%11/30 ** 1,206 Morgan Stanley Capital IMSC 99-CAM1 A4 Mortgage backed security7.02%3/32 ** 383 Morgan Stanley Capital IMSC 04-HQ3 A2 Mortgage backed security4.05%1/41 ** 526 Morgan Stanley Capital IMSC 2006-HQ10 X2 Interest only strip CSTR 11/41 ** 548 Morgan Stanley Capital IMSC 03-IQ5 A2 Mortgage backed security4.09%4/38 ** 301 Morgan Stanley Capital IMSC 03-IQ5 A3 Mortgage backed security4.71%4/38 ** 615 Morgan Stanley Capital IMSC 04-HQ4 X2 Interest only strip CSTR 4/40 ** 113 Morgan Stanley Capital IMSC 05-IQ9 X2 Interest only stripCSTR 7/56 ** 272 Morgan Stanley Capital IMSC 2006-HQ9 A1 Mortgage Backed Security5.49% 7/44 ** 1,150 Morgan Stanley Capital IMSC 98-XL2 A2 Mortgage backed security 6.17% 10/34 ** 591 Morgan Stanley Capital IMSC 06-T21 A1 Mortgage backed security4.925%10/52 ** 753 Morgan Stanley Capital IMSC 05-HQ5 X2 Interest only strip CSTR 1/42 ** 103 Morgan Stanley Capital IMSC 05-TOP17 X2 Interest only strip CSTR 12/4 ** 141 Morgan Stanley Capital IMSC 98-WF2 A2 Mortgage backed security6.54% 7/30 ** 469 Morgan Stanley Dean Witter Capital IMSDWC 01-NC1 M2 Mortgage backed security 1ML+107 10/31 ** 9 Mortgage Capital Funding IncMCFI 98-MC2 A2 Mortgage backed security6.423%6/30 ** 1,193 National Collegiate Student Loan TrustNCSLT 05-2 AIO Interest only strip 7.73% 3/12 ** 144 National Collegiate Student Loan TrustNCSLT 04-2 AIO Interest only strip 9.75% 10/14 ** 359 National Collegiate Student Loan TrustNCSLT 06-1 A-IO Interest only strip 5.5%4/11 ** 142 National Collegiate Student Loan TrustNCSLT 05-1 AIO Interest only strip 6.75% 12/0 ** 84 National Collegiate Student Loan TrustNCSLT 05-3W AIO1 Interest only strip 4.8%7/12 ** 309 National Collegiate Student Loan Trust NCSLT 06-4 AIO Interest only strip 6.35%02/12 ** 394 National Collegiate Student Loan TrustNCSLT 2006-3 AIO Interest only strip 7.1%1/12 ** 564 National Rural Utilities Cooperative Finance Corporate Bond 5.75%8/28/09 ** 423 Nationslink Funding Corp.NLFC 99-1 C Mortgage backed security 6.571%1/31 ** 533 Navistar Financial Corp Owner TrustNAVOT 04-B A3 Mortgage backed security3.13%5/09 ** 427 Navistar Financial Corp Owner TrustNAVOT 05-A A3 Mortgage backed security4.22%2/10 ** 2,777 Navistar Financial Corp Owner TrustNAVOT 05-A A4 Mortgage backed security4.43%1/14 ** 561 Cingular Wireless SV/AT&T Wireless Corporate Bond 7.875%3/01/11 ** 776 Cingular Wireless SV/AT&T Wireless Corporate Bond8.125% 5/1/12 ** 803 Nextel Communications Corporate Bond 5.95%SER F 3/14 ** 596 Nissan Auto Receivables Owner Trust.NAROT 05-A A4 Mortgage backed security3.82% 7/10 ** 570 37 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 30, 2006 (in thousands) (a) (b)Identity of issue, borrower, lessor, or similar party (c)Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e)Current Value Northstar Education Finance Inc.NEF 05-1 A5 Mortgage backed security 4.74%10/45 ** 819 Novastar Home Equity LoanNHEL 04-1 M1 Mortgage backed security1ML+45 6/34 ** 151 Onyx Acceptance Grantor TrustONYX 05-B A4 Mortgage backed security4.34% 5/12 ** 453 ORIX Corp Corporate Bond 5.48% 11/22/11 ** 1,104 Park Place Securities IncPPSI 04-WCW1 M1 Mortgage backed security1ML+63 9/34 ** 319 Peco Energy Co Corporate Bond 3.5% 5/01/08 ** 1,483 Petroleum Export/Cayman Corporate Bond 4.623% 6/15/10 144A ** 571 Petroleum Export/Cayman Corporate Bond 4.633%6/15/10 144A ** 341 Pinnacle Capital Asset TrustPCAT 2006-A B Mortgage backed security5.51%9/09 ** 330 Pinnacle Capital Asset TrustPCAT 2006-A C Mortgage backed security5.77%5/10 ** 305 PNC Funding Corp Corporate Bond 4.2% 3/10/08 ** 1,049 Prime Property Funding Corporate Bond 5.6%6/15/11 ** 532 Principal Life Global Corporate Bond 3.625%4/30/08 ** 1,473 Providian Master Note TrustPMNT 06-B1A B1 Mortgage backed security5.35% 3/13 ** 1,133 Providian Master Note TrustPMNT 05-2 B2 Mortgage backed security5.1%11/12 ** 1,036 Prudential Financial Inc Corporate Bond 3.75%5/01/08 ** 594 Prudential Securities Secured Financing CorpPSSF 98-C1 A1B Mortgage backed security6.506% 7/08 ** 502 Rabobank Nederland Synthetic GIC Global Wrap – 4.46% ** 1,388 Republic of Chile Foreign Bond 6.875%4/28/09 DT ** 42 Residential Asset Mortgage Products Inc RAMP 04-SL2 A1I Mortgage backed security6.5% 10/16 ** 83 Residential Asset Mortgage Products IncRAMP 04-RS6 MII2 Mortgage backed security1ML+130 6/34 ** 250 Residential Asset Mortgage Products IncRAMP 03-RZ2 A1 Mortgage backed security3.6%4/33 ** 159 Residential Asset Mortgage Products IncRAMP 03-SL1 A31 Mortgage backed security7.125% 4/31 ** 307 Salomon Brothers Mortgage Securities VIISBM7 00-C1 A2 Mortgage backed security7.52 %12/09 ** 974 Salomon Brothers Mortgage Securities VIISBM7 00-C3 A2 Mortgage backed security6.592%12/33 ** 888 Banco Santander Corporate Bond 5.805/VAR 6/20/16 ** 758 Banco Santander Corporate Bond 4.75%10/21/08 144A ** 2,299 SBA CMBS TrustSBAC 05-1A A Mortgage backed security5.369%11/35 ** 347 SBA CMBS TrustSBAC 05-1A B Mortgage backed security5.565%11/35 ** 242 Securitized Asset Backed Receivables LLCSABR 04-NC1 M1 Mortgage backed security1ML+52 2/34 ** 291 Sempra Energy Corporate Bond 7.95% 3/01/10 ** 764 Sempra Energy Corporate Bond 4.621%5/17/07 ** 1,914 Sempra Energy Corporate Bond 4.75% 5/15/09 ** 253 Simon Property Group LP Corporate Bond 4.875% 8/15/10 ** 377 Simon Property Group LP Corporate Bond5.6%9/1/11 ** 858 SLM Corp Corporate Bond 4% 1/15/09 ** 1,420 38 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 30, 2006 (in thousands) (a) (b)Identity of issue, borrower, lessor, or similar party (c)Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e)Current Value SLM Corp Corporate Bond 4.5% 7/26/10 ** 655 SLM Student Loan TrustSLMA 05-7 A3 Mortgage backed security4.41%7/25 ** 1,217 SLM Student Loan TrustSLMA 04-A B Mortgage backed security3ML+58 6/33 ** 203 Southwest Airlines Corporate Bond 7.875%9/01/07 ** 559 SP Powerassets Ltd Corporate Bond 3.8%10/22/08 144S ** 1,277 Sprint Capital Corp Corporate Bond 7.625%1/30/11 ** 1,340 Starwood Commercial Mortgage TrustSTARW 99-C1A B Mortgage backed security6.92%2/14 ** 193 Structured Asset Securities Corp.SASC 04-NP1 A Mortgage backed security1ML+40 9/33 ** 114 Structured Asset Securities Corp.SASC 04-GEL1 A Mortgage backed security1ML+36 2/34 ** 36 SVO VOI Mortgage CorpSVOVM 05-A A Mortgage backed security5.25%2/21 ** 447 Telecom ItaliaCapital SA Corporate Bond 4%11/15/08 ** 992 Telecom ItaliaCapital SA Corporate Bond 4%1/15/10 ** 1,825 Telecom ItaliaCapital SA Corporate Bond 4.875%10/01/10 ** 454 Telefonos de Mexico SA Corporate Bond 4.5%11/19/08 ** 425 Telefonos de Mexico SA Corporate Bond 4.75%1/27/10 ** 2,924 Textron Financial Corp Corporate Bond 4.125%3/3/08 ** 419 Travelers Property Casualty Corp Corporate Bond3.75%3/15/08 ** 850 Triad Auto Receivables Owner TrustTAROT 06-A A3 Mortgage backed security4.77% 1/11 ** 608 Triad Auto Receivables Owner TrustTAROT 06-A A4 Mortgage backed security 4.88%4/13 ** 711 Triad Auto Receivables Owner TrustTAROT 2006-C A4 Mortgage backed security5.31%5/13 ** 567 UBS AG Synthetic GIC Global Wrap – 4.46% ** 1,388 Unicredito Luxembourg Fin. Corporate Bond 5.584/VAR 1/13/17 ** 1,117 US Bancorp Corporate Bond 5.3%4/28/09 ** 1,062 US Bank NA Corporate Bond 4.4%8/15/08 ** 3,969 US Treasury Note/Bond USTN 4.375% 12/15/10 ** 140,340 Verizon Global Funding Corp Corporate Bond 7.25%12/1/10 ** 659 Verizon New York Inc Corporate Bond 6.875%4/01/12 ** 2,250 Vodaphone Group PLC Corporate Bond 5.5%6/15/11 ** 362 Wachovia Auto Loan Owner TrustWALOT 06-2 B Mortgage backed security5.29% 6/12 ** 332 Wachovia Auto Loan Owner TrustWALOT 06-2 C Mortgage backed security 5.34% 10/12 ** 377 Wachovia Auto Loan Owner TrustWALOT 06-1 A-3 Mortgage backed security 5.1%7/11 ** 690 Wachovia Auto Loan Owner TrustWALOT 06-1B Mortgage backed security5.15% 7/12 ** 435 Wachovia Auto Loan Owner TrustWAOT 05-B A3 Mortgage backed security4.79% 4/10 ** 887 Wachovia Bank Commercial Mortgage TrustWBCMT 03-C7 A1 Mortgage backed security4.241%10/3 ** 1,111 Wachovia Bank Commercial Mortgage TrustWBCMT 03-C6 A2 Mortgage backed security4.498%8/35 ** 862 Wachovia Bank Commercial Mortgage TrustWBCMT 05-C16 APB Mortgage backed security4.692%10/41 ** 488 Wachovia Bank Commercial Mortgage TrustWBCMT 2004-C15 A2 Mortgage backed security4.039%10/41 ** 1,345 39 Eastman Investment and Employee Stock Ownership Plan Schedule H, Line 4 (i) – Schedule of Assets (Held at End of Year) December 30, 2006 (in thousands) (a) (b)Identity of issue, borrower, lessor, or similar party (c)Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Historical cost (e)Current Value Wachovia Bank Commercial Mortgage TrustWBCMT 05-C16 A2 Mortgage backed security4.38 % 10/41 ** 2,401 Wachovia Bank Commercial Mortgage TrustWBCMT 03-C8 A3 Mortgage backed security 4.445%11/35 ** 1,799 Wachovia Bank Commercial Mortgage TrustWBCMT 04-C14 A2 Mortgage backed security4.368%8/41 ** 1,518 Wachovia Bank Commercial Mortgage TrustWBCMT 05-C22 A1 Mortgage backed security4.98%12/44 ** 672 Wachovia Bank Commercial Mortgage TrustWBCMT 06-C24 XP Interest only stripCSTR 3/45 ** 183 Wachovia Bank Commercial Mortgage TrustWBCMT 04-C15 XP Interest only strip CSTR 10/41 ** 657 Wachovia Bank Commercial Mortgage TrustWBCMT 05-C18 XP Interest only strip CSTR 4/42 ** 169 Wachovia Capital Trust V Corporate Bond 7.965%6/1/27 144A ** 342 Wachovia Corporation Corporate Bond 6.15% 3/15/09 ** 316 Wachovia Corporation Corporate Bond6.375%1/15/09 ** 626 Wachovia Corporation Corporate Bond 3.5%8/15/08 ** 764 Wachovia Mortgage Loan TrustWMLT 05-B 2A4 Mortgage backed security CSTR 10/35 ** 150 Washington Mutual Bank Corporate Bond 4.5%8/25/08 ** 1,158 Washington Mutual MSC Mortgage Pass-ThroughWAMMS 03-MS9 2A1 Mortgage backed security7.5% 12/33 ** 88 Wells Fargo & Company Corporate Bond 4%9/10/12 ** 470 Wells Fargo & Company Corporate Bond 4%8/15/08 ** 1,089 Wells Fargo Mortgage Backed Securities TrustWFMBS 06-AR8 2A6 Interest only stripCSTR 4/36 ** 1,532 Wells Fargo Mortgage Backed Securities TrustWFMBS 05-AR2 2A2 Mortgage backed security4.57% 3/35 ** 957 Wells Fargo Mortgage Backed Securities TrustWFMBS 5-AR9 2A1 Interest only stripCSTR 5/35 ** 1,425 Wells Fargo Mortgage Backed Securities TrustWFMBS 05-AR10 2A2 Interest only stripCSTR 6/35 ** 929 Wells Fargo Mortgage Backed Securities TrustWFMBS 05-AR4 A2 Interest only stripCSTR 4/35 ** 1,673 Western Union Co. Corporate Bond 5.4%11/17/11 144A ** 1,529 WFS Financial Owner TrustWESTO 04-4 A4 Mortgage backed security 3.44%5/12 ** 1,208 WFS Financial Owner TrustWESTO 05-3 A4 Mortgage backed security4.39%5/13 ** 817 WFS Financial Owner TrustWESTO 05-3 C Mortgage backed security4.54%5/13 ** 411 WFS Financial Owner TrustWESTO 05-3 B Mortgage backed security4.50%5/13 ** 322 World Omni Auto Receivables TrustWOART 06-A A3 Mortgage backed security5.01%10/10 ** 4,463 World Omni Auto Receivables TrustWOART 04-A A4 Mortgage backed security3.96%7/11 ** 1,021 Sub-total Managed Income Fund 607,278 Self Directed Brokerage Account 8,445 shares ** 8,445 Total Investments $ 1,487,760 *Represents a party-in-interest to the Plan. ** Historical cost is omitted because the investment is participant-directed. 40 SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed by the undersigned thereunto duly authorized. Eastman Investment and Employee Stock Ownership Plan Date:June 28, 2007 By: /s/ Scott V. King _ Scott V. King Controller 41 Eastman Investment and Employee Stock Ownership Plan Exhibit Index Exhibit Number Description Sequential Page Number 23.01 Consent of Independent Registered Public Accounting Firm 43 42
